20-12345-scc            Doc 358-1        Filed 02/12/21 Entered 02/12/21 16:07:10                      Declaration
                                                   Pg 1 of 52



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                                                    Chapter 11
THE ROMAN CATHOLIC DIOCESE OF
ROCKVILLE CENTRE, NEW YORK,                                               Case No. 20-12345 (SCC)
                    Debtor.




                                DECLARATION OF JAMES I. STANG, ESQ.

           Pursuant to 28 U.S.C. § 1746, I, James I. Stang, hereby submit this declaration (the

“Declaration”) under penalty of perjury:

           1.       I am partner at the law firm of Pachulski Stang Ziehl & Jones LLP (“PSZJ”) with

an office at 780 Third Avenue, 36th Floor, New York, NY 10017. I am duly admitted to practice

law in State of California and the United States District Courts for the Southern, Eastern, Central,

and Northern Districts of California.

           2.       Unless otherwise stated in this Declaration, I have personal knowledge of the

facts set forth herein. If called as a witness, I would testify as to those facts.

           3.       The Court has approved PSZJ’s employment as counsel to the Official Committee

of Unsecured Creditors (the “Committee”) in The Roman Catholic Diocese of Rockville Centre,

New York (the “Diocese” or the “Debtor”) in the above-captioned case (the “Case”) [Docket

No. 163].

           4.       I submit this Declaration in support of the Motion of the Official Committee of

Unsecured Creditors for Entry of an Order Pursuant to Bankruptcy Rule 2004 Authorizing

Examinations and Production of Documents (the “Motion”),1 filed concurrently herewith.



1
    Capitalized terms not defined herein shall have the meanings and definitions ascribed to them in the Motion.



DOCS_NY:42268.2 18491/002
20-12345-scc         Doc 358-1     Filed 02/12/21 Entered 02/12/21 16:07:10              Declaration
                                             Pg 2 of 52



        5.       Attached hereto at Exhibit A is a true and correct copy of the transcript of the

November 18, 2020 hearing in this case.

        6.       Attached hereto at Exhibit B is a true and correct copy of an e-mail sent by Karen

B. Dine to counsel for the Diocese on November 17, 2020 conveying the Committee’s proposed

document requests.

        7.       Attached hereto at Exhibit C is a true and correct copy of a letter I sent to Peter

Feldman on November 19, 2020 requesting a copy of the IAC Report.

        8.       Attached hereto at Exhibit D is a true and correct copy of an e-mail from Peter

Feldman to me sent on November 20, 2020 deferring to the Diocese regarding production of the

IAC Report.

        9.       Attached hereto at Exhibit E is a true and correct copy of a letter I sent to

Corinne Ball on November 23, 2020 requesting a copy of the IAC Report.

        10.      I never received a written response from the Diocese to my November 20, 2020

letter, but was told in phone conversations that the Diocese would not produce the IAC Report.

        11.      The Committee has received no additional information regarding the IAC’s work

or the underlying transfers.

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief. I executed this Declaration on February 12,

2020 at Santa Monica, CA.

                                                /s/ James I. Stang
                                                James I. Stang, Esq.




DOCS_NY:42268.2 18491/002                      2
20-12345-scc         Doc 358-1   Filed 02/12/21 Entered 02/12/21 16:07:10   Declaration
                                           Pg 3 of 52




                                   EXHIBIT A




DOCS_NY:42268.2 18491/002                 3
20-12345-scc   Doc 358-1    Filed 02/12/21 Entered 02/12/21 16:07:10   Declaration
                                      Pg 4 of 52
                                                                            Page 1

     1      UNITED STATES BANKRUPTCY COURT

     2      SOUTHERN DISTRICT OF NEW YORK

     3      Case No. 20-12345-scc

     4      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

     5      In the Matter of:

     6

     7      THE ROMAN CATHOLIC DIOCESE OF ROCKVILLE CENTRE, NEW YORK,

     8

     9                     Debtor.

    10      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

    11      Adv. Case No. 20-01226-scc

    12      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

    13      THE ROMAN CATHOLIC DIOCESE OF ROCKVILLE CENTRE, NEW YORK,

    14                          Plaintiff,

    15                     v.

    16      ARK 320 DOE, et al.,

    17                          Defendants.

    18      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

    19

    20

    21

    22

    23

    24

    25

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                     516-608-2400
20-12345-scc           Doc 358-1                 Filed 02/12/21 Entered 02/12/21 16:07:10                     Declaration
                                                           Pg 5 of 52
                                                                    Page 2                                                             Page 4
          1 Adv. Case No. 20-01227-scc                                        1 APPEARANCES:
          2 ----------------------------x                                     2
          3 THE ROMAN CATHOLIC DIOCESE OF ROCKVILLE CENTRE, NEW YORK,         3 JONES DAY LLP
          4            Plaintiff,                                             4   Attorneys for the Debtor
          5       v.                                                          5   250 Vesey Street
          6 ARROWOOD INDEMNITY COMPANY, et al.,                               6   New York, NY 10281
          7            Defendants.                                            7
          8 ----------------------------x                                     8 BY: CHRISTOPHER DIPOMPEO (TELEPHONICALLY)
          9                                                                   9   CORINNE BALL (TELEPHONICALLY)
         10                                                                  10   BENJAMIN ROSENBLUM (TELEPHONICALLY)
         11            United States Bankruptcy Court                        11   TODD R. GEREMIA (TELEPHONICALLY)
         12            One Bowling Green                                     12   ERIC P. STEPHENS (TELEPHONICALLY)
         13            New York, NY 10004                                    13   ANDREW BUTLER (TELEPHONICALLY)
         14                                                                  14   BENJAMIN THOMPSON (TELEPHONICALLY)
         15            November 18, 2020                                     15
         16            11:02 AM                                              16 PACHULSKI STANG ZIEHL & JONES LLP
         17                                                                  17   Attorneys for the Committee of Unsecured Creditors
         18                                                                  18   780 Third Avenue, 34th Floor
         19                                                                  19   New York, NY 10017
         20                                                                  20
         21 B E F O R E :                                                    21 BY: JAMES STANG (TELEPHONICALLY)
         22 HON SHELLEY C. CHAPMAN                                           22
         23 U.S. BANKRUPTCY JUDGE                                            23
         24                                                                  24
         25 ECRO: UNKNOWN                                                    25

                                                                    Page 3                                                             Page 5
          1 HEARING re Doc #60 Application to Employ Otterbourg P.C. as       1 REED SMITH LLP
          2 Counsel to the Independent Advisory Committee                     2   Special Insurance Counsel
          3                                                                   3   599 Lexington Avenue
          4 HEARING re Doc #61 Application to Employ Goldin, A Teneo          4   New York, NY 10022
          5 Company as Financial Advisor to the Independent Advisory          5
          6 Committee                                                         6 BY: JOHN BERRINGER (TELEPHONICALLY)
          7                                                                   7
          8 Adversary proceeding: 20-01226-scc The Roman Catholic             8 COUGHLIN DUFFY
          9 Diocese Of Rockville Centre v. ARK 320 DOE, et al.,               9   Attorneys for Arrowood
         10 Pre-trial Conference                                             10   350 Mount Kemble Avenue
         11                                                                  11   Morristown, NJ 07962
         12 Adversary proceeding: 20-01227-scc The Roman Catholic            12
         13 Diocese Of Rockville Centre v. Arrowood Indemnity Company,       13 BY: KEVIN COUGHLIN (TELEPHONICALLY)
         14 et al                                                            14
         15 Pre-trial Conference                                             15 CLYDE & CO
         16                                                                  16   Attorneys for Lloyd’s London & London Market Companies
         17                                                                  17   55 W. Monroe
         18                                                                  18   Chicago, IL 60603
         19                                                                  19
         20                                                                  20 BY: CATHY SUGAYAN (TELEPHONICALLY)
         21                                                                  21
         22                                                                  22
         23                                                                  23
         24                                                                  24
         25 Transcribed by: Sonya Ledanski Hyde                              25

                                                                                                                         2 (Pages 2 - 5)
                                                            Veritext Legal Solutions
20-12345-scc     Doc 358-1            Filed 02/12/21 Entered 02/12/21 16:07:10                                 Declaration
                                                Pg 6 of 52
                                                                 Page 6                                                                    Page 8
          1 OTTERBOURG PC                                                  1 JEFF KAHANE
          2    Proposed Counsel to the Independent Advisory Committee      2 SHARA CORNELL
          3    230 Park Avenue                                             3 THOMAS SLOME
          4    New York, NY 10169                                          4
          5                                                                5
          6 BY: PETER FELDMAN (TELEPHONICALLY)                             6
          7                                                                7
          8 UNITED STATES DEPARTMENT OF JUSTICE                            8
          9    Attorneys for the U.S. Trustee                              9
         10    201 Varick Street, Suite 1006                              10
         11    New York, NY 10014                                         11
         12                                                               12
         13 BY: GREG ZIPES                                                13
         14                                                               14
         15 ALSO PRESENT TELEPHONICALLY:                                  15
         16                                                               16
         17 KAREN MORIARTY                                                17
         18 LEANDER JAMES                                                 18
         19 JOSHUA WEINSTOCK                                              19
         20 ARTHUR GONZALEZ                                               20
         21 BRENDA ADRIAN                                                 21
         22 ILAN SCHARF                                                   22
         23 HARRIS J. GOLDIN                                              23
         24 CHARLES JONES                                                 24
         25 JEFF ANDERSON                                                 25
                                                                 Page 7                                                                    Page 9
          1   MELANIE CYGANOWSKI                                           1              PROCEEDINGS
          2   JENNIFER FEENEY                                              2        THE COURT: Good morning, everyone. This Judge
          3   TRUSHA GOFFE                                                 3 Chapman. We're here this morning for a hearing in the case
          4   PATRICK STONEKING                                            4 of the Roman Catholic Diocese of Rockville Centre, case
          5   JAMES MOFFITT                                                5 number 20-12345. This hearing is being conducted entirely
          6   MATIN BUNIN                                                  6 telephonically via the Court Solutions platform. A
          7   JILLIAN DENNEHY                                              7 recording is being made of the proceedings. No individual
          8   LAUREN LIFLAND                                               8 or private recordings are permitted.
          9   BRENDA HARKAVY                                               9        I have a lengthy roster of those who have signed
         10   JARED BORRIELLO                                             10 up to participate this morning. Please identify yourself
         11   ANDREW BUTLER                                               11 for the record when you speak and identify the party on
         12   ANDREW CIRIELLO                                             12 whose behalf you are appearing and please do so each time
         13   MICKEE HENNESSY                                             13 you speak so that we can create an accurate record.
         14   WARREN MARTIN                                               14        I am looking at an agenda that was filed on the
         15   BRETT MOORE                                                 15 docket on November 16th at docket number 160. So that's my
         16   CHARLES MOORE                                               16 starting point. If I could please ask everyone to keep your
         17   BENJAMIN ROSENBLUM                                          17 phones on mute unless and until you speak, that would help.
         18   AMANDA TERSIGNI                                             18 Thank you very much. And who would like to start on behalf
         19   BENJAMIN THOMSON                                            19 of the debtor today?
         20   BRITTANY MICHAEL                                            20        MR. DIPOMPEO: Good morning, Your Honor. This is
         21   GEORGE CALHOUN                                              21 Christopher DiPompeo of Jones Day for the debtor.
         22   PETER MCNAMARA                                              22        THE COURT: Good morning.
         23   ELIZABETH CATE                                              23        MR. DIPOMPEO: I'm joined this morning -- morning.
         24   KAREN DINE                                                  24 I'm joined this morning by my colleagues Corinne Ball, Ben
         25   FRANK OSWALD                                                25 Rosenblum, Todd Geremia, Eric Stephens, Andrew Butler, and

                                                                                                                           3 (Pages 6 - 9)
                                                        Veritext Legal Solutions
20-12345-scc       Doc 358-1             Filed 02/12/21 Entered 02/12/21 16:07:10                                           Declaration
                                                   Pg 7 of 52
                                                                           Page 10                                                                    Page 12
          1 Ben Thompson.                                                             1 request does at least increase the possibility that we'll
          2        Your Honor, the agenda that you referred to which                  2 have to go forward with the contested hearing on December
          3 the debtor filed on Sunday included two uncontested motions,              3 10th.
          4 pre-trial conferences, and two adversary proceedings, and                 4         You know, frankly, at this point, even if there
          5 two contested motions in connection with the IAC. Yesterday               5 were agreement on the topics of discovery which I'm sure
          6 afternoon, we saw the Court entered orders with respect to                6 there is, I think it would be very difficult to negotiate
          7 the two uncontested motions which were the insurance motion               7 the scope of 117 document requests in just the three weeks
          8 and the Pachulski retention application.                                  8 we have before December 10th.
          9        THE COURT: Yes, exactly.                                           9         THE COURT: Well, I don't -- thank you for that.
         10        MR. DIPOMPEO: So unless -- yep -- unless the                      10 I don't immediately understand the nexus between the ability
         11 Court would like to discuss anything with respect to those               11 to resolve on a consensual basis the duration of the stay
         12 motions, I think we can move to the next agenda item which               12 and the need for that volume of discovery on that time
         13 is the pre-trial conference and the automatic stay adversary             13 table. So I don't know if this is the time to discuss that.
         14 proceeding.                                                              14 Perhaps there should be an initial round of discussions
         15        THE COURT: Very good.                                             15 between the debtors and committee counsel but that seems to
         16        MR. DIPOMPEO: Okay. So with respect to that --                    16 me -- I agree with your observation that there wouldn't be
         17 oh, I'm sorry.                                                           17 time to work through that volume of discovery before the
         18        THE COURT: Go ahead. No, go ahead.                                18 December 10th hearing, and I'm sure Mr. Stang will tell me
         19        MR. DIPOMPEO: I was going to say with respect to                  19 why I am not looking at this correctly. But I simply do not
         20 that adversary proceeding, a few things that happened since              20 understand why there would need to be that kind of
         21 we were last before the Court on November 4th. First, the                21 connection when -- just to bring everybody back to the
         22 debtor has been diligently working to serve the 200-plus                 22 original page.
         23 defendants with the complaint and summons with a very good               23         The scope of the stay requested by the Diocese by
         24 cooperation from state court counsel for the defendants. In              24 my recollection was only until February 1st. So I don't
         25 fact, counsel for all but four defendants have agreed to                 25 know why we would expend a lot of extra time and resources

                                                                           Page 11                                                                    Page 13
          1 accept service on behalf of their clients. And as we                      1 negotiating over document requests. I mean, there will be
          2 discussed at the first day hearing, that's important to                   2 discovery. The discovery will be broad -- appropriately
          3 protect the confidentiality of survivors so we're glad that               3 broad -- and expeditious. I just don't understand the nexus
          4 that's worked out -- worked out well.                                     4 between those two, and I'm frankly not willing just to
          5        Service of the complaint and summons went out last                 5 resign myself to having a contested hearing. I will if it
          6 week to all but those four defendants and we're still                     6 comes to that, of course. Perhaps Mr. --
          7 working out some kinks with counsel for a small number of                 7         MR. STANG: Your Honor --
          8 defendants. The good news is we don't anticipate any issues               8         THE COURT: Perhaps Mr. Stang would like to
          9 with having service fully complete well in advance of the                 9 comment.
         10 January 10th answer deadline.                                            10         MR. STANG: Thank you, Your Honor. James Stang
         11        Second, we continue to have discussion with the                   11 for the committee.
         12 committee about whether we can reach agreement on a                      12         Your Honor, we are not expecting that the debtor
         13 consensual preliminary injunction. I know the committee has              13 will comply with all of those discovery -- with all those
         14 previously told the Court that those discussions are focused             14 requests by the -- in time for the February 1 hearing. We
         15 on information the committee believes it would need in order             15 have in other cases or in your cases, used the preliminary
         16 to agree to a consensual stay of the state court litigation.             16 injunction stipulation as a means of obtaining information
         17 And last night we received the committee's proposed document             17 that we think is -- gives the nexus because they're asking
         18 requests. Those requests were more extensive than we were                18 for a stay -- an extraordinary stay -- against non-debtor
         19 anticipating. They were 15 pages long and contained 117                  19 parties and the discovery goes to, amongst other things,
         20 separate requests, and we're obviously still digesting those             20 information about those third parties. So that's the nexus
         21 requests. I don't think it's worth going into the details                21 -- is that if you're going to have stay -- a litigation
         22 now unless the Court has questions, but I did think it's                 22 against third parties -- there should be conditions to that
         23 worth noting that the requests are very broad, both in terms             23 and the conditions should include discovery that is
         24 of topics and scope. And so while we're still hopeful that               24 pertinent to those entities and, frankly, to the debtor.
         25 we'll be able to reach agreement, the breadth of their                   25         But we're not expecting that all of those requests

                                                                                                                                     4 (Pages 10 - 13)
                                                               Veritext Legal Solutions
20-12345-scc       Doc 358-1             Filed 02/12/21 Entered 02/12/21 16:07:10                                           Declaration
                                                   Pg 8 of 52
                                                                          Page 14                                                                   Page 16
          1 are going to be fulfilled by next hearing on the preliminary             1 mindful of the Court's offer at the last status conference
          2 injunction or the next time it expires. What we would be                 2 to help sort out disputes that may arise in the course of
          3 looking for is a resolution as best as we can reach it on                3 the negotiations. And to the extent it would help in this
          4 the scope of the discovery and then commitments for rolling              4 negotiation, we certainly will take advantage of that.
          5 productions, and if progress is being made, as we have done              5          THE COURT: All right. Very good. All right. So
          6 in other cases, the stipulation has been continued.                      6 should we turn to the shorthand -- my shorthand -- the
          7        But that's the nexus. You're asking us to stay.                   7 insurance adversary which is number 20-101227, Roman
          8 You're asking plaintiffs to stay litigation against third                8 Catholic Diocese of Rockville Centre versus Arrowood
          9 parties who've not made -- taken the big step to being in                9 Indemnity, et al?
         10 Chapter 11. They want the protections and effect of the                 10          MR. BERRINGER: Your Honor, this is John Berringer
         11 automatic stay and there should be something in                         11 of special counsel -- insurance counsel to the debtors and
         12 consideration of that. That's the nexus, Your Honor.                    12 I'm --
         13        THE COURT: All right. Thank you for that. I                      13          THE COURT: Yes.
         14 mean, the practical reality is that today is November 18th.             14          MR. BERRINGER: -- counsel in the adversary
         15 Next week is Thanksgiving which hopefully you all will be               15 proceeding.
         16 spending not with a lot of other people and then, you know,             16          THE COURT: Good morning.
         17 the 10th will be upon us before we know it. So it's helpful             17          MR. BERRINGER: The status of the -- good morning,
         18 -- your explanation was helpful and it's encouraging that               18 Your Honor. The status of the proceeding as of now is that
         19 you are amenable to a more surgical approach with good faith            19 we have granted, subject to stipulations and Court approval,
         20 continuing endeavors by the debtor to produce all the                   20 a number of extensions of the time to answer so that the --
         21 documents that you reasonably require, but I very much                  21 and the carriers have been requesting that they all come --
         22 encourage to try to do both, to work on prioritizing,                   22 get the same date and it's, as I understand it, December
         23 refining the document requests as quickly as possible so                23 28th. So we have not had answers to the complaint yet from
         24 that we can -- well, first of all, enable the production to             24 any of the insurers. It's my understanding that a number
         25 begin such that you feel that there's sufficient progress               25 of the insurers have not -- insured defendants -- have not

                                                                          Page 15                                                                   Page 17
          1 that the stay can be extended. So I understand the nexus                 1 appeared. I believe that's primarily certain of the
          2 but I also really want both paths to be pursued. The                     2 participants in the London market policies at issue.
          3 debtor's replay brief is due on December 3rd. So you really              3          We understand and anticipate that there will a
          4 got about, you know, a week before Thanksgiving hits to kind             4 motion to withdraw the reference made by one or more
          5 of get to a fork in the road and figure out which way we're              5 insurers, presumably at the December 28th date for an
          6 going to go on this.                                                     6 answer. The committee has indicated that they're going to
          7        If we're going to be having a contested hearing                   7 move to intervene. The debtor does not oppose that motion
          8 over the stay on December 10th, we have a whole heck of a                8 to intervene, but we understand that Arrowood and perhaps
          9 lot of work to do because I will insist that we have that                9 other insurers will be opposing the motion to intervene.
         10 hearing on Zoom and that will require a lot of preparation,             10          In terms of moving the case forward, we believe
         11 both on the part of the Court, the court staff, and the                 11 that the motions by the debtor for a bar date and for
         12 parties to ensure that it will be technologically smooth.               12 approval of a proof of claim form will be a precursor to
         13 So we're going to need to figure this out pretty quickly.               13 determining what discovery, if any, is needed by the
         14     So I'll leave it there for now and before we sign off               14 insurance companies beyond the information that will be
         15 for today, we're going to -- what I'd like to do is pick a              15 provided in the proof of claim form. So we believe that we
         16 date for, as my former colleague Judge Gerber used to say, a            16 should not be moving forward with discovery in our case
         17 stop, look, and listen to hear where you are so we know what            17 until we see the parameters of the kind of information the
         18 to plan for. Is that acceptable?                                        18 claimant -- the victims -- are going to have to put forward
         19        MR. STANG: Your Honor, this is Mr. Stang.                        19 in their proof of claim form which may -- hopefully will
         20 Absolutely.                                                             20 address much of what the insurance companies need in order
         21        THE COURT: All right.                                            21 to evaluate the value of the case.
         22        MR. DIPOMPEO: And Your Honor, this is Christopher                22          And with all of that said, we think that the best
         23 DiPompeo. That's also acceptable to us. And we're also --               23 way to proceed at this point would be to set a new
         24 we're going to continue discussions. We do have a call                  24 conference date in the new year after the answers have been
         25 scheduled for later this week with the committee and we're              25 filed and any motions have been made in terms of either

                                                                                                                                    5 (Pages 14 - 17)
                                                               Veritext Legal Solutions
20-12345-scc      Doc 358-1              Filed 02/12/21 Entered 02/12/21 16:07:10                                         Declaration
                                                   Pg 9 of 52
                                                                          Page 18                                                                     Page 20
          1 withdrawing the reference or intervening on behalf of the                1 would be to keep going as I would if the motion to withdraw
          2 committee. So we think that's sort of -- we're in limbo                  2 the reference has not -- had not been decided. So that's
          3 right now waiting for further developments in terms of                   3 just a statement of my general approach. Obviously, each
          4 answers and motion practice. Thank you.                                  4 case is different but that's just what I would state for
          5        THE COURT: Okay. And then I'm happy to hear from                  5 everyone's edification. Whether or not the committee
          6 -- I see Mr. or Ms. Coughlin has raised his or her hand.                 6 intervenes is on a different track. I hear you on discovery
          7        MR. COUGHLIN: Yes. Good morning, Your Honor.                      7 and, you know, would address that as and when any discovery
          8 It's Kevin Coughlin of behalf of Arrowood. I just --                     8 disputes in future would arise and are unable to be
          9        THE COURT: Okay.                                                  9 resolved.
         10        MR. COUGHLIN: -- want to comment briefly on                      10         I see that someone on behalf of certain other
         11 something Mr. Berringer has raised and that is the scope of             11 insurers has their hand raised. Mr. or Ms. Sugayan.
         12 discovery. As Your Honor may or may not know, the insurers              12         MS. SUGAYAN: Thank you, Your Honor. It's Cathy
         13 and the Diocese have been in an unlitigated dispute for                 13 Sugayan. I'm attorney at Clyde & Co. in the Chicago office
         14 almost two years and the insurers have been requesting                  14 and I represent certain underwriters at Lloyd's London and
         15 information from the Diocese that entire period. And those              15 London Market Companies.
         16 requests by 95 percent have been unanswered and the Diocese'            16         Just first off, we agree with Mr. Berringer and
         17 position that the only discovery that's going to be needed              17 thank the debtor. We do have an extension of time in which
         18 here is what I'd characterize as plaintiff's damages type               18 to response and we -- London is considering the motion to
         19 discovery to help full out the proof of claim                           19 withdraw the reference. What I really wanted to get to is
         20 underestimates, respectfully, the scope of what the insurers            20 the issue on discovery and it's a follow up to what Attorney
         21 have been looking for and will be looking for.                          21 Stang was talking and also Attorney Coughlin.
         22        There's no secret. This has been -- pedophilia's                 22         We've been in a couple of these before -- not with
         23 been a problem in the Church for decades and decades, and we            23 Jones Day or Reed Smith. I'm very familiar with Jim Stang.
         24 have cases that will be before Your Honor as part of the                24 We've been through a number of bankruptcies with him. But I
         25 proofs of claim that go back decades. And insurers have the             25 think it's really important to advise the Court that all the

                                                                          Page 19                                                                     Page 21
          1 intention of seeking discovery on what the Diocese knew,                 1 parties are pretty much looking for the same information.
          2 when and what they did with respect to, for example, moving              2 The insurers want information from the claimants so as a
          3 priests from parish to parish and what was behind that. So               3 result one of the things we tried to do first off is work
          4 we envision a very robust discovery process once the case is             4 with the creditors committee and also with the debtor to
          5 positioned after December 28th to develop those very                     5 work on a proof of claim form that everyone can kind of
          6 important defenses. So I think we should prepare of that,                6 agree with so everyone can get the information that we need
          7 with all due respect. Thank you, Your Honor.                             7 up front. It's like the most like less intrusive way, I
          8        THE COURT: May I ask -- thank you -- may I -- let                 8 guess, to -- actually, least intrusive way -- to obtain
          9 me catch up with both of you and sort this out. So who is                9 information from the survivors who we know it's a very
         10 it that's -- I don't know if you know or if either of you               10 personal thing to them and it's difficult to provide this
         11 know -- who is it that's going to making a motion to                    11 information. And it's easier to do through a confidential
         12 withdraw the reference?                                                 12 form.
         13        MR. COUGHLIN: I can tell you, Your Honor -- this                 13         THE COURT: May I interrupt you for a moment,
         14 is Kevin Coughlin again -- that's under consideration by my             14 please?
         15 client but we've not received final instructions yet.                   15         MS. SUGAYAN: Sure.
         16        THE COURT: Okay. And just for my edification --                  16         THE COURT: You make a good point. And again,
         17 well, I'll leave that question unanswered. Obviously, a                 17 each case is different and we have to be aware of that, but
         18 motion to withdraw the reference is filed with the district             18 are there not proofs of claim forms from other Diocese cases
         19 court and the district courts decides whether or not to                 19 that are good templates for what (indiscernible)?
         20 withdraw the reference.                                                 20         MS. SUGAYAN: There are, Your Honor, and we will
         21        I will tell you that in the absence of direction                 21 go forward and do that. I guess I'm just trying to let the
         22 to the contrary from the district court, the case is before             22 debtor and debtor's coverage counsel and also Mr. Stand who
         23 me until it's not and that means that the case will proceed             23 I've worked with before know that the carriers are
         24 until a higher authority tells me that it doesn't. And that             24 interested in being involved in this case. We'd like to
         25 includes continuing to conduct discovery and my intention               25 work with them upfront rather than having things filed and

                                                                                                                                   6 (Pages 18 - 21)
                                                               Veritext Legal Solutions
20-12345-scc       Doc 358-1              Filed 02/12/21 Entered 02/12/21 16:07:10                                        Declaration
                                                   Pg 10 of 52
                                                                         Page 22                                                                    Page 24
          1 then contesting and filing things after the fact. To the                1 Todd Geremia from Jones Day.
          2 extent that we can reach agreement earlier, I think it's                2        THE COURT: Yes. Hello, Mr. Geremia. How are
          3 best for all parties.                                                   3 you?
          4        The other piece of information we need is                        4        MR GEREMIA: I'm well. How are you, Your Honor?
          5 information from the Diocese and as Mr. Stang alluded to --             5        THE COURT: I'm okay.
          6 I know, for example, in Rochester, the committee there                  6        MR GEREMIA: So by these applications, the debtor
          7 stipulated to a stay of proceedings against non-debtor                  7 seeks retention of counsel, namely Otterbourg and a
          8 related entities which, by the way, happen to be additional             8 financial advisor, Goldin, to assist its independent
          9 insureds under the London Market policies. So it behooves               9 advisory committee in moving forward to pursue what that
         10 us to try to bring everything together if we can. Our                  10 committee has already concluded and shared with the debtor,
         11 insurance policies are a common asset of the debtor's estate           11 our colorable claims for the benefit of the debtor. As Your
         12 as well as these parishes. And so we sort of join the                  12 Honor knows, the U.S. Trustee and the official committee of
         13 committee in seeking the information it seeks from the                 13 unsecured creditors has objected to these retention
         14 debtor with respect to, you know, the claims.                          14 applications.
         15        THE COURT: All right. Thank you. Well, I'm                      15        I will initially defer to Mr. Feldman for the
         16 fully supportive of the continuing to talk to each other               16 independent advisory committee to, among other things, set
         17 approach, but I don't want anyone to mistake that -- and               17 out the relevant facts in support of these applications and
         18 I've said this before -- for any reluctance on my part to              18 answer any questions that the Court has with respect to
         19 decide disputes that are brought before me. So negotiation,            19 those. And then I, on behalf of the debtor, can address any
         20 less paper, less litigation is good, but I'm absolutely                20 remaining issues concerning her objections and the best
         21 prepared to resolve disputes when they're teed up before me.           21 interest of the estate with respect to these applications.
         22        Mr. Berringer, did you want to respond again to                 22 If that is good for Your Honor --
         23 any of that?                                                           23        THE COURT: All right.
         24        MR. BERRINGER: Yes, just briefly, Your Honor, to                24        MR GEREMIA: -- we will proceed with Mr. Feldman.
         25 inform the Court that we were aware of the use of the proof            25        THE COURT: All right. I'll hear from Mr.

                                                                         Page 23                                                                    Page 25
          1 of claim form in other bankruptcies involving sexual abuse              1 Feldman. Mr. Feldman, are you there?
          2 and we have used those forms as a template. We have shared              2        MR. FELDMAN: I am, Your Honor. Can you hear me?
          3 the proof of claim form with counsel for the insurers and               3        THE COURT: Yes, I can. Thank you.
          4 hope to arrive at a form that will obviate the need for at              4        MR. FELDMAN: Great. Thank you. Peter Feldman,
          5 least some of the broad discovery that apparently the                   5 Otterbourg PC, proposed counsel to the independent advisory
          6 insurers are seeking. And I -- you know, we're hopeful that             6 committee of the Diocese which I'll refer to as -- excuse me
          7 we can continue to refine that proof of claim form so it                7 -- the IAC to make it easier.
          8 will provide much of the information which I think the                  8        Your Honor, I don't want to belabor the factual
          9 insurers legitimately may need in order to access the case              9 background. It's set forth, I think, very clearly in the
         10 and the value of the case in terms of ultimate resolution.             10 declarations that were submitted by the chair of the IAC,
         11        THE COURT: Okay. All right. I think that's all                  11 Mr. Arthur Gonzalez, but I do think that it is helpful to
         12 we might have on this. To the extent that folks are looking            12 place the retention applications in a context by going
         13 for a date, I think the easiest thing to do as this                    13 through and discussing some of the background, and
         14 progresses a bit is just to reach out to Ms. Eisen and my              14 particularly, to understand why the AIC considers it
         15 chambers and she can give you any dates that you require.              15 imperative to its proper functioning for these applications
         16 All right?                                                             16 to be granted.
         17        MR. BERRINGER: Okay. That sounds good, Your                     17        As Your Honor is aware, the applications are
         18 Honor.                                                                 18 intended to retain Otterbourg as legal counsel and Goldin
         19        THE COURT: All right. Let me just ask for the                   19 Associates as financial advisor to the AIC and these were
         20 sake of good order, does anybody else wish to be heard with            20 the very firms that assisted the IAC in the pre-petition
         21 respect to the status of the insurance adversary proceeding?           21 extensive investigation that the IAC conducted. Needless to
         22 All right. At this point, we can move on to the contested              22 say, as a result of those -- that year-long investigation,
         23 matters which are the Otterbourg retention and the Goldin              23 these two firms have substantial information regarding the
         24 retention. And who am I hearing from from Jones Day?                   24 investigation issues, including the colorable claims that
         25        MR GEREMIA: Your Honor, can you hear me? This is                25 the AIC concluded existed.

                                                                                                                                  7 (Pages 22 - 25)
                                                                  Veritext Legal Solutions
20-12345-scc       Doc 358-1             Filed 02/12/21 Entered 02/12/21 16:07:10                                            Declaration
                                                  Pg 11 of 52
                                                                           Page 26                                                                    Page 28
          1        Let me give some background to the IAC and the --                  1 $2-1/2 million transaction. I cannot speak to that.
          2 I'm sorry --                                                              2        THE COURT: Okay.
          3        THE COURT: Mr. Feldman --                                          3        MR. FELDMAN: It's not part of the IAC's mandate.
          4        MR. FELDMAN: Yes, ma'am. Yes, Your Honor.                          4        THE COURT: It's not contemplated that the -- that
          5        THE COURT: Let me interrupt you. Please assume                     5 hypothetically if the IAC were to continue that the IAC's
          6 that I've read the pleadings multiple times but I'm happy to              6 mandate would be expanded to include transaction smaller
          7 hear your presentation. I have a number of questions but                  7 than involving $2.5 million?
          8 here's my first question.                                                 8        MR. FELDMAN: That is my understanding, Your
          9        MR. FELDMAN: Yes.                                                  9 Honor. We would -- the IAC, if continue, would be focused
         10        THE COURT: In the papers, a number of                             10 on the transactions that it already investigated and for
         11 transactions were identified that have been identified by                11 which it found claims exist.
         12 the IAC as appropriate for litigation or settlement --                   12        THE COURT: Okay. All right. Thank you. I
         13 transfers that were made in the relevant period of time. I               13 interrupted you. Please continue.
         14 don't get a sense from the application the percent                       14        MR. FELDMAN: Well, I will try and move forward.
         15 completion of the universe of transactions that the IAC was              15 I did want to identify -- and I know the Court has read the
         16 investigating. In other words, how much work is yet to be                16 papers -- but the -- what the Diocese did was it created a
         17 done on identifying additional colorable claims related to               17 committee through its resolution. It's a committee of the
         18 transactions?                                                            18 board itself. This is set forth in the resolution which is
         19        MR. FELDMAN: If I can break that down into two                    19 attached to the papers of the -- I think it's in Mr.
         20 pieces, Your Honor.                                                      20 Gonzalez's reply declaration. I think it's that docketed at
         21        THE COURT: Okay.                                                  21 153.
         22        MR. FELDMAN: I'm sorry. Did I interrupt you?                      22        THE COURT: No. I get all this. This is not --
         23        THE COURT: No, no, no. Go ahead.                                  23 by statute, the board can only consist of the bishop and two
         24        MR. FELDMAN: So there were several transactions                   24 other individuals and that this is -- who's ever shuffling
         25 that the IAC investigated because its investigatory mandate              25 papers, put your phone on mute, please -- and that this is a

                                                                           Page 27                                                                    Page 29
          1 was to investigate these affiliated transactions for filiate              1 creation -- you know, a creation of a committee and, you
          2 transactions with a value of $2-1/2 million or more that                  2 know, quote/unquote, of the board that has a delegation from
          3 were conducted in the January 1, 2014, forward. And that                  3 the Diocese to investigate the transactions. So I
          4 resulted in not -- sort of a handful of transactions.                     4 understand the architecture of this. The difference, of
          5 Transaction involving the cemetery assets and related funds,              5 course, is that unlike other cases in which there's a so-
          6 the transfer of certain real property that had been owned by              6 called special committee, the special committee is
          7 the Diocese that was transferred to the seminary                          7 ordinarily comprised of independent directors who sit on the
          8 corporation. There was some additional assets and -- that                 8 board of the debtor. That's not the case here and that
          9 were transferred to -- the board of education is it's                     9 appears to be because that's precluded by statute. At least
         10 called. It's a separate entity. And there was a smaller                  10 that's the way I understand it.
         11 transaction -- 3 million -- that was made to the Catholic                11        MR. FELDMAN: That is correct, Your Honor. The
         12 Foundation. Those are the transactions that were                         12 statute that formed the Diocese, and Mr. Geremia will get
         13 investigated because they were in the range and the $2-1/2               13 into this, I'm sure as well as the bylaws of the Diocese,
         14 million value or more.                                                   14 prescribe a limited board of the three persons. And the --
         15        I'm not aware of any other transactions that fell                 15 but beyond that, the members of the IAC are not directors,
         16 onto that category and therefore, the focus of the IAC was               16 as Your Honor noted, and they don't have director duties.
         17 on those several -- there was several transactions in                    17 They don't -- they're not involved in the types of matters
         18 respect of each what are deemed -- like the cemetery                     18 that directors get involved with -- setting corporate or in
         19 transaction has several -- but that was the focus of the IAC             19 this case, diocesan policies, procedures dealing with
         20 -- those four transactions, if I can call them that.                     20 personnel, finances, and the like.
         21        There are other transactions that may exist -- and                21        They have a very discrete mandate, one that is
         22 I can't speak to that -- that were of a value of less that               22 very limited in scope. So -- and although there are more --
         23 $2-1/2 million. As to those, the IAC did not investigate,                23 it is more typical for special committees to be comprised of
         24 was not part of its mandate, and they didn't have the -- the             24 directors, perhaps in this case, that's not so, but I don't
         25 IAC had no delegated authority with respect to the less than             25 think there's any basis that there should a difference in

                                                                                                                                     8 (Pages 26 - 29)
                                                                   Veritext Legal Solutions
20-12345-scc       Doc 358-1              Filed 02/12/21 Entered 02/12/21 16:07:10                                           Declaration
                                                   Pg 12 of 52
                                                                           Page 30                                                                     Page 32
          1 the type of persons who are -- who comprise the special                   1 personnel.
          2 committee. The fact that some of directors and some aren't                2         We interviewed senior diocesan personnel,
          3 should not, I don't think, make a difference for the ability              3 including both of the bishops. The bishop who was involved
          4 of the debtor to conduct an investigation as it's done in                 4 prior to January 2017 and Bishop Barres the current bishop -
          5 pre-petition period and to pursue these claims for the                    5 - we interviewed -- the COO and general counsel Mr. Renker -
          6 benefit of the estate. And there's at least one of the                    6 - interviewed the CFO, Mr. Doodian and we interviewed the --
          7 matters that we've attached to our --                                     7 because insurance is important, we interviewed Mr. Chapin,
          8        THE COURT: Well, you haven't -- you're rather                      8 the head of the risk management. We spoke numerous times to
          9 assuming the conclusion that you want. I mean, that's the -               9 the financial consultants for the debtor -- then the Diocese
         10 - that is the question. That is the very question. The --                10 not the debtor -- and spoke to their insurance professionals
         11 of 327 retention and to base it upon precedent -- the                    11 as well. So it was a very complete investigation and as
         12 precedents are special committees comprised of members of                12 I've noted, there were no -- there was no oversight. There
         13 the board of directors of the debtors. So we can't simply                13 was no input or supervisory control by the Diocese.
         14 jump to the conclusion that, so, you know, it should be fine             14         I think at bottom, the -- I think it should be
         15 here, notwithstanding the fact that these individuals are                15 clear that this is - that the -- in addition to be
         16 not members of the board because they cannot be. That                    16 independent, I should point out -- it's in the papers but --
         17 assumes the conclusion and the resolution of the very issue              17 each of the -- and this is part of the issue the Court
         18 that I'm going to be struggling with here today.                         18 raised -- each of the IAC members is an independent
         19        MR. FELDMAN: There is at least one matter which I                 19 contractor and -- but nonetheless, it engaged in a thorough
         20 believe to be the Allied Holdings matter where at least one              20 investigation and one which, at this juncture, the IAC has
         21 of -- and I grant you, Your Honor, most of the cases in the              21 been delegated by the debtor to pursue the claims that it
         22 orders that we've attached to the paper that we submitted                22 found existed. Those claims the IAC is ready to proceed to
         23 are of special committees composed of directors. At least                23 pursue immediately if the Court were to retain professionals
         24 one, the Allied Holdings matter, and at least one of the two             24 for it. That's the issue.
         25 members of that committee who was not a director -- he was a             25         If the Court -- if the IAC doesn't continue -- if

                                                                           Page 31                                                                     Page 33
          1 member of the financial consulting firm of Duff & Phelps --               1 it's -- if these professionals -- and it's my firm and the
          2 and it appears that the other party was an officer of an                  2 Goldin firm -- because of the one year's worth of
          3 affiliate of the debtor but not necessarily a director.                   3 investigatory knowledge that we acquired -- that these firms
          4 It's unclear so I can't represent one way or the other. But               4 have acquired -- if the Court is not to retain these firms,
          5 at least in that one instance, there is a -- that that                    5 then I think a great deal of knowledge, expertise, and cost
          6 instance involved a non-director as a member of a special                 6 will go out the window.
          7 committee.                                                                7         I don't mean to suggest that other parties can't -
          8        But I understand the Court's point that that's --                  8 - other firms can't come in and learn it, but I do think
          9 typically, you're going to see it because you can add                     9 there's a steep learning curve. I think that there will be
         10 members to the board, let's say, but in this instance, it's              10 time lost and great expense. I think that it would be --
         11 not how it proceeded. I understand the Court's point. I                  11 it's not surprising that in Mr. Gonzalez's declaration he
         12 know Mr. Geremia will speaking to that.                                  12 said that the retention of these two firms is essential to
         13        I'd like to just point out then, since the Court                  13 the IAC's continued process in this case to pursue these
         14 is aware of the fact that the IAC conducted an extensive                 14 claims on behalf of the estate.
         15 investigation that involved countless -- review of countless             15         And so, with that, Your Honor, in view of the
         16 documents that reviewed -- and I should point out the                    16 Court's knowledge of the record before it, I don't see any
         17 Diocese, although had no supervisory role and no input and               17 reason to belabor and duplicate what the Court knows. I'll
         18 did not provide direction or any influence with respect to               18 turn this over to Mr. Geremia or back to Mr. Geremia.
         19 the investigation or the IAC's conclusions, it did -- in                 19         THE COURT: All right. Thank you very much. Mr.
         20 fact, it was very cooperative. It provided all the                       20 Geremia?
         21 documentation requested and we had substantial documents,                21         MR GEREMIA: Thank you, Your Honor. And I will
         22 both emails -- I think there was -- I don't know if it's                 22 start with the issue that Your Honor just raised now which
         23 pages or documents. I get confused by the manner in which                23 is the status of the IAC. And just to, I think, focus that
         24 these are counted. But there are well in excess of 200,000               24 issue, I want to turn to what the committee -- the UCC's --
         25 pages, I believe, excess of emails of senior diocesan                    25 objection is to these retention applications.

                                                                                                                                      9 (Pages 30 - 33)
                                                                 Veritext Legal Solutions
20-12345-scc       Doc 358-1                 Filed 02/12/21 Entered 02/12/21 16:07:10                                      Declaration
                                                      Pg 13 of 52
                                                                          Page 34                                                                   Page 36
          1         And that objection is -- it's on page 3 of the                   1          The IAC has already determined that the claims are
          2 sur-reply -- that the independent advisory committee is not              2 colorable so it has every plan and intention to move forward
          3 a committee of the board. And as Your Honor noted and as                 3 with respect to the claims and to authorize the IAC to do
          4 Mr. Feldman noted, there is, in this context, the board's --             4 that. And in any event, the sur-reply walks through a
          5 the Diocese board of Trustees as prescribed by statute to                5 number of cases --
          6 three individuals, the bishop, the vicar general, and the                6          THE COURT: But the claims will involve,
          7 chancellor, and the IAC members are none of those. But the               7 generically, seeking the return of properties. Just
          8 sur-reply relies on a provision of a New York not-for-profit             8 generically. Right? Or damages or some kind. Right?
          9 law that overlooks and cites only in a footnote a provision              9          MR GEREMIA: That is correct.
         10 of that law that we believe disposes of this application and            10          THE COURT: Okay. And the basis of those claims
         11 under which it should be overruled.                                     11 is that it was improper and consistent with law, however you
         12         That is, New York not-for-profit law, section                   12 want to characterize it, for the Diocese to have transferred
         13 712(e) which applies to the Diocese Corporation provides,               13 those properties. Correct?
         14 and I'm quoting here: Committees other than committees of               14          MR GEREMIA: I could defer to Mr. Feldman for a
         15 the board, whether created by the board or by the members,              15 characterization of them because he and his committee but in
         16 shall be committees of the corporation. So the IAC, in                  16 general terms --
         17 accordance with not only the statute but the board                      17          THE COURT: I mean, it's a transfer that you want
         18 resolution that created it and the offer letters that were              18 to seek to undo or get value back in the amount of the
         19 extended to the IAC members, is a committee of the Diocese              19 transfer. Right?
         20 board of Trustees.                                                      20          MR. FELDMAN: Your Honor, this is Peter Feldman
         21         That, I think, disposes of the committee's                      21 from Otterbourg. That is correct. We want to recover
         22 objection and answers the question that Your Honor raised is            22 value.
         23 a concern that this special committee is not a committee of             23          THE COURT: Right. So -- right. So you're going
         24 the board. It is by statute by New York not-for-profit law.             24 to have a special committee of the board of the Diocese
         25 And as Mr. Feldman noted, the board resolution is in                    25 comprised of people who were selected and are paid by the

                                                                          Page 35                                                                   Page 37
          1 accordance with this. The second whereas clause -- it's a                1 Diocese suing the Diocese. Right?
          2 long sentence but reading in the middle of the first                     2          MR GEREMIA: Yes, Your Honor. The -- yes. That
          3 sentence, states that, the board shall establish a special               3 is correct and that -- I'm sorry.
          4 advisory committee of the board, in parenthesis, the                     4          THE COURT: And that's what it' going to be?
          5 independent advisory committee, consisting of the                        5 You're going to have a board of individuals selected and
          6 independent members that were named. And as we noted in our              6 paid by the Diocese, represented by firms paid by the
          7 papers -- actually, in the letter that we submitted in                   7 Diocese suing the Diocese. And --
          8 response to the request to submit a sur-reply -- the offer               8          MS. BALL: Your Honor, no.
          9 letters that went to each of the members similarly states                9          THE COURT: Excuse me.
         10 for each of them that the IAC is a committee of the Diocese             10          MS. BALL: Your Honor --
         11 board. And really is the extent of the UCC's substance to               11          THE COURT: Excuse me. Those are the -- that is
         12 the objection, that the IAC is not part of the Diocese. And             12 the construct. Those are the facts. Ms. Ball, if you'd
         13 it just frankly is by statute.                                          13 like to speak, I'd appreciate not being interrupted.
         14        The committee points to the fact that -- and this                14          MS. BALL: My apologies, Your Honor.
         15 is the only context in which the statute was referenced in              15          THE COURT: Go ahead.
         16 this paper -- that no such committee shall have the                     16          MS. BALL: Your Honor, I just -- one clarification
         17 authority to bind the board. That is not the question,                  17 and Mr. Feldman, I would defer to you. This is -- hindsight
         18 respectfully, that's before the Court in connection with                18 is always 20/20 but the lawsuit here, it's not the Diocese
         19 these applications. The question is whether the Diocese                 19 suing the Diocese. The lawsuit here, these are, as Mr.
         20 should be permitted to retain these professionals to assist             20 Stang has pointed out to Your Honor, these are separate
         21 the IAC. And in any event, it is, on this record, a moot                21 affiliates.
         22 and hypothetical question because the Diocese has already               22          THE COURT: No, I understand the transfer --
         23 conveyed in open court to the Court and to the committee                23          MS. BALL: This situation -- so it is not the
         24 that it wants the IAC to pursue these claims on behalf of               24 Diocese that would be the defendant.
         25 the Diocese.                                                            25          THE COURT: I understand that the transferees are

                                                                                                                                10 (Pages 34 - 37)
                                                                 Veritext Legal Solutions
20-12345-scc       Doc 358-1               Filed 02/12/21 Entered 02/12/21 16:07:10                                       Declaration
                                                    Pg 14 of 52
                                                                          Page 38                                                                    Page 40
          1 the affiliates. I understand that.                                       1 freed them of conflicts to pursue the claims, which as we
          2         MS. BALL: This is much like any other affiliate                  2 set out in our papers, under the code, the debtor is a
          3 transfer in many other cases where with hindsight, judging               3 fiduciary to the estate and has the obligation to
          4 with -- by facts that were developed, there may be claims.               4 investigate the estate's claims. So it is in furtherance of
          5 Whether it was Sears and Mr. Lampert or in any other context             5 the fiduciary duty to the estate the debtor -- I'm sorry,
          6 in many of the cases cited by Mr. Feldman, but I had -- only             6 Your Honor. Is that -- I got some feedback. I thought you
          7 want to point out I did not want Your Honor to think that                7 were speaking.
          8 the Diocese was going to be on both sides of the V in any                8         THE COURT: No, it wasn't me.
          9 such claims.                                                             9         MR GEREMIA: That the debtor is seeking to retain
         10         Mr. Feldman can concur.                                         10 professionals that the IAC needs to continue its
         11         MR. FELDMAN: Yes. I was going to -- yes, I will                 11 investigation and to pursue the claims which the Diocese
         12 concur. This is Peter Feldman on behalf of the IAC and I                12 wants the IAC to do to either negotiation or, if necessary,
         13 guess proposed counsel on behalf of the IAC. Yes, I mean,               13 commencing of litigation to do that.
         14 each of the four separate matters that were investigated --             14         THE COURT: All right. Well, it's something that
         15 transactions -- are all to parties -- entities -- that are              15 you said reminded me of something that I wanted to say at
         16 separately incorporated. There is a relationship to the --              16 the outset, but let me say it now than letting the moment
         17 there is a relation to the Diocese. I think the bishop may              17 pass.
         18 have some involvement in one or more of these but each of               18         This is about whether or not the retention of
         19 them is a separate entity, in fact, represented by separate             19 these firms is permissible under the bankruptcy code and
         20 counsel. I believe certain of those counsel are on the call             20 appropriate in this case. This has nothing whatsoever to do
         21 today. So the -- we've always looked at this, Your Honor,               21 with the three individuals who comprise the IAC, all of whom
         22 as -- precisely as Ms. Ball has described it. It's a                    22 are well-known to me and are -- have impeccable reputations
         23 lawsuit by the Diocese as a debtor in possession against                23 and decades of experience. So this has nothing whatsoever
         24 entities that are affiliates of the debtor but who -- that              24 to do with any questions or concerns that I have about any
         25 are separate entities, separately represented and -- so it              25 of those individuals and their dedication to the task that

                                                                          Page 39                                                                    Page 41
          1 wouldn't be the Diocese suing the Diocese. It would be the               1 they have undertaken and the seriousness and the confidence
          2 Diocese suing these other entities.                                      2 with which they will continue to pursue it. So I don't want
          3         THE COURT: All right. Well, let's pick up where                  3 there to be any sense or any implication that I'm thinking
          4 I interrupted Mr. Geremia sometime ago.                                  4 about it in those terms. I'm approaching this as whether or
          5         MR GEREMIA: Thank you, Your Honor. And, you                      5 not this is permissible under the bankruptcy code.
          6 know, just to reframe it. The only question -- the only                  6         I think it would be a good time now to hear from
          7 substance behind the UCC's objection is the notion that the              7 Mr. Stang but also there has been an objection lodged by the
          8 IAC is not a committee of the board so it's not really the               8 Office of the U.S. Trustee. I'm scrolling to see. I do see
          9 Diocese that is requesting that these professionals be                   9 Mr. Zipes is on the line. But, Mr. Stang, I'd like to hear
         10 retained. That's simply not true under the facts and under              10 from you first or whoever it is on your team will speak to
         11 the very statute that the committee invokes in its sur-reply            11 this matter.
         12 which makes very clear that a committee other than a                    12         MR. STANG: Thank you, Your Honor. James Stang,
         13 committee of the board that is created by the board shall be            13 Pachulski Stang Ziehl & Jones for the committee.
         14 regarded as a committee of the corporation, so a committee              14         Your Honor, I want to start with where you just
         15 of the Diocese.                                                         15 left off and we say this in our opening opposition. This
         16         And that is -- you know, as Your Honor and Mr.                  16 has absolutely nothing to do with the skills, the
         17 Feldman and Ms. Ball are aware, special committees of the               17 reputation, the integrity of Judges Gonzalez, Cyganowski or
         18 board are frequently appointed in bankruptcy cases to                   18 Mr. Goldin. You focused on -- nothing at all. These people
         19 investigate intra-affiliate transactions such as these. The             19 are impeccably qualified, but the problem is that the IAC is
         20 whole notion that's behind the IAC was to appoint                       20 not empowered under New York law to go beyond the role of
         21 individuals -- set up a structure whereby we had a conflict-            21 investigator. And you -- these employment applications have
         22 free committee that was pursing the investigation of these              22 begged that question from the very beginning and you
         23 claims. We appointed members that have no prior affiliation             23 identified this at the first status conference when you
         24 with the Diocese, that have no conflict, that have stellar              24 said, in effect, I wanted to know more about what this
         25 reputations. So to be able to do this in a manner that                  25 committee is. And after several pleadings, we all have

                                                                                                                                11 (Pages 38 - 41)
                                                                  Veritext Legal Solutions
20-12345-scc         Doc 358-1             Filed 02/12/21 Entered 02/12/21 16:07:10                                       Declaration
                                                    Pg 15 of 52
                                                                          Page 42                                                                   Page 44
          1 gotten down to two sentences from the New York -- from New               1 in favor of the Diocese to pursue to such claims including
          2 York law -- as to how this matter should be decided. And as              2 renegotiation -- well, action -- including commencement of
          3 counsel pointed out, it's under subsection (e) of section                3 litigation on behalf of the Diocese. So the charter --
          4 712 of the non-profit corporation law. There is no                       4        MR. STANG: Your Honor, I read that. I'm sorry.
          5 question, no debate -- it would be a physical impossibility              5        THE COURT: Yep. Go ahead.
          6 for the IAC to be a committee of the board. The only thing               6        MR. STANG: I read that and I understand what it
          7 it can be is a committee of the corporation, and the statute             7 says. But they -- it can't do that. The board cannot
          8 is clear. No such committee shall have the authority to                  8 circumvent New York law.
          9 bind the board.                                                          9        THE COURT: But whoever (indiscernible) I'm sorry.
         10          And, in fact, if you go back to the charter which              10 Whoever is typing, please put your phone on mute.
         11 I will try to pull up -- I'm not good with multiple screens             11 Everybody, please, put your phones on mute unless you're
         12 -- but the charter in fact says, and this is an exhibit to              12 talking to me. Thank you.
         13 the employment applications and this is the -- at docket 60,            13        MR. STANG: The board -- thank you -- the board
         14 Your Honor. It's 60, hyphen 3, page 25 of 49. Go down to                14 can only do what New York law allows it to do. And you're
         15 the --                                                                  15 right. Paragraph 3 goes beyond what New York law allows the
         16          THE COURT: Hold on, Mr. Stang. Let me try to --                16 board to do in a committee structure. This is, to me,
         17 let me catch up with you.                                               17 really clear. It can only be one of two things: the
         18          MR. STANG: Sorry. Sorry, Your Honor.                           18 committee of the board, which we know this -- the IAC -- is
         19          THE COURT: The charter is Exhibit B to the Goldin              19 not and a committee of the corporation.
         20 application?                                                            20        When the debtor said in its original -- or sorry -
         21          MR. STANG: I'm showing it as Exhibit -- I'm in                 21 - when the employment application said it's a committee of
         22 the Otterbourg application, Your Honor, which is docket 60.             22 the debtor. It's a special committee. It's really
         23 It is Exhibit -- across the top where it shows what -- you              23 sidestepping the issue. It begs the question of what -- or
         24 know, the docket number, it says, Exhibit C and it says page            24 it doesn't really answer the question -- what is the IAC?
         25 25 of 49.                                                               25 So as a committee of the corporation, it was certainly

                                                                          Page 43                                                                   Page 45
          1          THE COURT: Okay. Hold on. Let me catch with                     1 appropriate for it to investigate the avoidance transactions
          2 you, please.                                                             2 that have been highlighted by Mr. Feldman, but that's as far
          3          MR. STANG: Okay.                                                3 as it can go.
          4          THE COURT: Okay. I'm with you. Go ahead. Thank                  4        So, to me, the real question -- and this is really
          5 you.                                                                     5 the focus of Mr. Feldman's presentation and I think the
          6          MR. STANG: And so if you go to that -- to the                   6 debtor's -- which is, we have spent -- we meaning the debtor
          7 bottom of roman numeral II which is captions, duties,                    7 -- I think it's close to $2 million on this investigation
          8 responsibilities, and authorities, subsection A has four                 8 between the fees to the IAC members, the fees paid to
          9 subparts and the last one really highlights the relationship             9 Otterbourg, and the fees paid to the Goldin firm. And I
         10 of this committee to the debtor. Communicate its                        10 suspect and you have said this or intimated it, at least I
         11 investigative findings and analysis with the board -- which             11 read it as -- between the lines -- how do we preserve the
         12 has been done -- and make such recommendations -- I want to             12 value of this investigation? How do we stop throwing the
         13 underscore recommendations -- for addressing any such                   13 baby out with the bath water?
         14 findings and analysis as it deems appropriate.                          14        And I think the answer is to that is really
         15          Now the -- this really highlights that this entity             15 simple. They complete their investigation. Maybe they have
         16 -- the committee of the corporation -- has restrictions of              16 completed it. It sounds like they have, but I'm not going
         17 what it can do. I don't know if that's what they were --                17 to speak for the IAC on that regard, and then they work with
         18 what they were intending --                                             18 the appropriate party -- whoever that may be -- to pursue
         19          THE COURT: But Mr. Stang --                                    19 through negotiation or if need be, litigation, the
         20          MR. STANG: Yes.                                                20 resolution of these claims.
         21          THE COURT: -- let me direct your attention to                  21        The debtor said in its pleadings that the
         22 A(3).                                                                   22 committee is trying to turn this into a standing motion and
         23          MR. STANG: Yes. I understand.                                  23 we're not. This is not what's before you. We're not
         24          THE COURT: In the (indiscernible) committee                    24 pretending it is. Now the Diocese has said repeatedly that
         25 decides that any transaction give rise to a colorable claim             25 it was so conflicted on these -- on this investigation and

                                                                                                                                 12 (Pages 42 - 45)
                                                                 Veritext Legal Solutions
20-12345-scc       Doc 358-1            Filed 02/12/21 Entered 02/12/21 16:07:10                                            Declaration
                                                 Pg 16 of 52
                                                                          Page 46                                                                    Page 48
          1 the other responsibilities of the IAC that it needed to have             1 or Mr. Geremia talking. I was quoted a provision of the New
          2 an independent committee. Maybe down the road that will be,              2 York Not For Profit Corporation Law that was characterized
          3 in part, a basis for a standing motion, but we're not there              3 as being dispositive of your objection. Do you recall that?
          4 yet.                                                                     4        MR. STANG: Yes, Your Honor.
          5        So how do we keep the value of what the Otterbourg                5        THE COURT: Can you run -- can you run back
          6 firm, Mr. Goldin's firm, and the IAC have done? We have                  6 through that and explain to me why you disagree with that
          7 asked in our discovery requests for information about these              7 argument or statement?
          8 -- basically, the IAC's tasks. We would -- we're not asking              8        MR. STANG: Well, because I think they were -- I
          9 the IAC to be disbanded. We would go to the IAC and ask to               9 don't know, they were being a little vague in their words.
         10 consult on their investigation. And so if you look at the               10 Just, we can all turn to Section 712(e). There are two
         11 employment order that has been proposed, there are parts of             11 things. There's a committee of the board, and there's a
         12 it which are absolutely fine from the perspective of the                12 committee of the corporation. That's what E says. And the
         13 committee.                                                              13 second sentence of E says, no such committee shall have the
         14        What's not okay from our perspective are the                     14 authority to bind the board.
         15 provisions, and I think in the application, if you go up to             15        THE COURT: I'd like to read along with you. Can
         16 the body of it, Your Honor, because the order just says                 16 you tell me where I find this? Is this in your surreply?
         17 motion granted. But if you go to the body of the applicant,             17        MR. STANG: Yes, Your Honor. It is footnoted on
         18 and I'm in the Otterbourg application, Your Honor, and this             18 Page 4, 4 of 8. It is in Paragraph 5.
         19 is at page --                                                           19        THE COURT: Paragraph 5.
         20        THE COURT: Okay, what page?                                      20        MR. STANG: And it's the last -- the whole
         21        MR. STANG: Let's see, I'm at Document 60-2, it is                21 paragraph addresses it, but the last sentence.
         22 60(b) -- I'm sorry, Exhibit B, Page 407.                                22        MR. GEREMIA: No, I don’t believe it's quoted in
         23        THE COURT: Yes, I'm there.                                       23 there, but that could be part of the issue.
         24        MR. STANG: It says, continuing the IAC's review.                 24        MR. STANG: Well, it's footnoted.
         25 And determine whether it gives rise. Now, maybe that's been             25        THE COURT: I'm looking at this paragraph, and let

                                                                          Page 47                                                                    Page 49
          1 finished, maybe it hasn't. That is an appropriate thing for              1 me just -- I just want to get this point very clear. And
          2 a committee of the corporation to do. B and C, which are                 2 I'm looking at it, it's the surreply that the committee
          3 pursue the claims, and then prepare the necessary memorandum             3 filed. it's entered at Docket 159.
          4 related to pursuing the claims, we think is beyond -- what               4        MR. STANG: Yes, Your Honor.
          5 I'm saying, is beyond the scope of the IAC should be doing,              5        THE COURT: Right? Am I at the right spot? Okay,
          6 and therefore beyond the scope of what its professionals                 6 and it said it's a requirement that a committee of a board
          7 should be doing.                                                         7 contains three directors. It's not (indiscernible) rule, et
          8        And then D, E and F, taken within the context of B                8 cetera, et cetera, under New York law. A not-for-profit
          9 and C being stricken, are also okay. So the investigation,               9 corporation's directors are charged with managing this
         10 I don't know how much is left. I couldn't tell from what                10 corporation. Nothing in the New York Not For Profit Law
         11 Mr. Feldman said, how -- I thought you had asked him, what              11 permits committees of non-directors to bind the board with
         12 percentage is still outstanding, but whatever. If they're               12 their decisions, merely because such non-directors may have
         13 done, they're done. If they're not done, the expenses and               13 contractual, et cetera.
         14 cost of completing it will be subject to fee applications               14        Okay, and then you drop a footnote to Section
         15 and will be subject to a reasonableness standard.                       15 712(e), while the law permits the creation of committees of
         16        But that's as far as it can go. And whether the                  16 non-directors, such committees are not permitted to bind the
         17 Debtor picks up the issue of pursuing these through properly            17 board with their decisions, and therefore can assume only
         18 hired professionals, or the committee does it, or some other            18 advisory roles.
         19 person appointed by the Court does it, that's not what we're            19        MR. STANG: That's it, Your Honor.
         20 talking about today. But we don’t lose the value of what                20        THE COURT: Okay. All right. Now, my next
         21 they’ve done.                                                           21 question is, so when you took me through the Otterbourg
         22        THE COURT: Okay, I have a number of questions,                   22 application, so I'm a little confused. Because what you're
         23 maybe that are not all just for you. But --                             23 suggesting is that your issue is not with the continuation
         24        MR. STANG: You can start with me.                                24 of the IAC itself, and continuing to do work within the
         25        THE COURT: I can't recall if it was Mr. Feldman                  25 scope of investigating the claims. But you're drawing the

                                                                                                                                 13 (Pages 46 - 49)
                                                              Veritext Legal Solutions
20-12345-scc         Doc 358-1            Filed 02/12/21 Entered 02/12/21 16:07:10                                         Declaration
                                                   Pg 17 of 52
                                                                          Page 50                                                                    Page 52
          1 line at hiring the professional firms to pursue the claims,              1 we're really running around in a circle here. In the
          2 right?                                                                   2 special committee cases that are well familiar to me and to
          3          MR. STANG: Yes, Your Honor. I think where maybe                 3 all of you, the special committee is not a special committee
          4 some of the confusion is, they -- the Debtor insists that                4 of the corporation; it is a special committee of the board.
          5 this is a committee of the board. And what we have said is,              5          Mr. Stang is telling me that this is a committee
          6 you can call it what you want, but it isn't a committee of               6 of the corporation, and you’ve now just told me that it is a
          7 the board. You can keep on calling it that if you want, but              7 committee of the diocese. So the diocese here is the
          8 it's only -- it can only exist as a committee of the                     8 corporation. So this is not a special committee of the
          9 corporation. Calling it committee of the board doesn’t make              9 board. And based on those --
         10 it such. The law tells you what it is.                                  10          MR. GEREMIA: It's a committee of the diocese --
         11          And because the membership doesn’t, you know,                  11 sorry.
         12 isn't in accordance with the statute, it can only be one                12          THE COURT: And based on 712(e), it can only
         13 other thing. And that has advisory powers, which is what we             13 advise. That's the language that I just read from the
         14 think in the employment order would be permitted. Again,                14 statute.
         15 we're not seeking to disband the IAC, we're challenging the             15          MR. GEREMIA: That is, I think I have two
         16 characterization of it as a committee of the board.                     16 responses to that point, because that's where the objection
         17          MR. GEREMIA: Your Honor, if I may?                             17 has come down to, essentially, is the advisory
         18          THE COURT: Yes, go ahead.                                      18 characteristic of the IAC. And number one, that is at best
         19          MR. GEREMIA: It is a committee of the diocese.                 19 a hypothetical question, but really a moot question, because
         20 That is clear under 712(e). And the whole reason for this -             20 the diocese has already made clear that it is going to
         21 -                                                                       21 pursue these claims, and that it will authorize the IAC to
         22          THE COURT: Now, you -- do take me back. You show               22 pursue these claims. So the notion that the board is going
         23 me where -- what that is based on.                                      23 to pursue the claims --
         24          MR. GEREMIA: That's based on 712(e), that we were              24          THE COURT: But the statute says -- I'm sorry,
         25 just reading from. And I don't know if Your Honor has it in             25 hold on, hold on. 712(e) says, "Committees other than

                                                                          Page 51                                                                    Page 53
          1 front of you, because it wasn’t quoted in the surreply                   1 committees of the board" -- so we now seem to agree that
          2 letter, I can read --                                                    2 this IAC is not a committee of the board. Which, you both
          3          THE COURT: Is it in your -- is it in your letter?               3 just said it. It's a committee of the corporation, or it's
          4          MR. GEREMIA: No, Your Honor. Our letter was                     4 a committee of the diocese. So it's not a committee of the
          5 submitted before the surreply. This came up only in                      5 board. "Committees other than committees of the board,
          6 connection with the surreply, which we have not responded to             6 created by the board or by the members shall be committees
          7 in writing.                                                              7 of the corporation. No such committee shall have the
          8          THE COURT: I'm sorry. Okay, bear with me. I                     8 authority to bind the board." And now what you're telling
          9 apologize. I would like to pull up a document where I can                9 me is, never mind what the statute says, the IAC can bind
         10 read what you're about to quote back to me. Because you                 10 the board.
         11 folks are not on the same page here. Mr. Stang is very                  11          MR. GEREMIA: I'm not saying never mind what the
         12 clearly saying that this is a committee of the corporation,             12 statute says, Your Honor, I'm saying it's a moot question,
         13 and you are very clearly saying that it's a committee of the            13 because the diocese, as we've already conveyed, has accepted
         14 board. So let me --                                                     14 the recommendation of the IAC and intends to pursue these
         15          MR. GEREMIA: I'm sorry, it's a committee -- I                  15 claims. And it wants professionals to do that, which is, it
         16 think it's a distinction without a difference. It's a                   16 is frankly, the diocese's fiduciary duty to investigate
         17 committee of the diocese. The basis for the objection is                17 these claims. And Mr. Stang started by saying we're not in
         18 this is not the diocese asking for these professionals, and             18 power to go --
         19 that is simply not true. It's the diocese -- it's a                     19          THE COURT: But look at (indiscernible). This is,
         20 committee of the dioceses that is asking for these                      20 we're twisting -- we're being twisted into a pretzel here.
         21 professionals. And is in pertinent respect, no different                21 I mean, let's just play out the strings. Litigation gets
         22 than multiple situations where special committees of Debtors            22 very ugly, and gets very intense, and then you get to the
         23 are permitted to have professionals to investigate and                  23 point where there's the possibility of a settlement.
         24 pursue avoidance claims, and that's what this is about.                 24          MR. GEREMIA: Yes.
         25          THE COURT: But you know, we're really chasing --               25          THE COURT: And (indiscernible)

                                                                                                                                 14 (Pages 50 - 53)
                                                                  Veritext Legal Solutions
20-12345-scc       Doc 358-1             Filed 02/12/21 Entered 02/12/21 16:07:10                                          Declaration
                                                  Pg 18 of 52
                                                                         Page 54                                                                    Page 56
          1        MR. GEREMIA: The diocese will be the plaintiff in                1 work, and it's identified colorable claims that the diocese
          2 that litigation.                                                        2 wishes to pursue for the benefit of the victims. So that's
          3        THE COURT: But the diocese will have been the                    3 all as it should be.
          4 transactor in that transaction. The diocese will have been              4         And we're getting -- we are discussing with great
          5 -- will have been the transferor in that transaction that               5 degree of difficulty, and I hope obvious care, whether or
          6 will have been authorized by current or former members of               6 not the Otterbourg firm and the Goldin firm should be the
          7 the diocese board, or the diocese management.                           7 professionals to pursue that litigation. And it's
          8        MR. GEREMIA: And I think that's often the case in                8 definitely a square peg in a round hole, from my
          9 avoidance actions, that you’ve got a Debtor that is the                 9 perspective. And nobody wants to waste effort, nobody wants
         10 plaintiff on one side of the V, seeking to avoid                       10 to deplete assets of the estate. Certainly I'm not
         11 transactions, in many cases, with affiliates. I mean,                  11 interested in having the committee redo, you know, work. I
         12 that's no different than the --                                        12 know the committee has an independent obligation to do its
         13        THE COURT: Well --                                              13 own review. I respect that; that's fine.
         14        MR. GEREMIA: Than a fairly typical scenario in                  14         But we have to come up with an answer for how
         15 which an avoidance action is brought, and that is why we               15 these claims get pursued. It's not going to be the Jones
         16 established the IAC as a conflict-free committee to                    16 Day firm, that's clear, and we're not going to leapfrog
         17 investigate these claims. I mean, Mr. Stang began by saying            17 into, you know, into the standing issue. You know, and
         18 --                                                                     18 there's a practical impediment for that, because as you well
         19        THE COURT: I need to go back to Mr. Stang, if you               19 know, one of the factors there is whether or not the Debtor,
         20 will. Please just pause for a moment.                                  20 the corporation has refused to bring the action. So that's
         21        MR. GEREMIA: I will.                                            21 just not going to be true, because they want to bring the
         22        THE COURT: Mr. Stang, so going back to our kind                 22 action. So what do we do?
         23 of parsing through the Otterbourg application, to your                 23         MR. STANG: Well, Your Honor, this is what I
         24 knowledge -- maybe I should have asked Mr. Feldman or Mr.              24 think. Well, first of all, I don't know if it's just their
         25 Geremia this. Has the IAC prepared a report, you know, in              25 refusal to -- it can be also their inability to. But I want

                                                                         Page 55                                                                    Page 57
          1 the nature of a report that, for example, an examiner would             1 to make a distinction between who brings the action, who the
          2 prepare?                                                                2 plaintiff is, and who the plaintiff's professionals are.
          3        MR. STANG: Your Honor, you're asking me that                     3 And what the Debtors tried to do here is not address the
          4 question, or Mr. Feldman?                                               4 first issue, but only address the second. And that was the
          5        THE COURT: Yeah, I mean, do you know? If not, I                  5 problem.
          6 can just ask Mr. Feldman.                                               6         And that's why from the beginning, everyone, you
          7        MR. STANG: I believe in one of the pleadings, it                 7 know, we said you queried, you know, what is this thing, the
          8 was Mr. Feldman's response, or Otterbourg's response. They              8 IAC? So obviously you can employ, under the federal rules
          9 say they have informed the diocese that have concluded it's             9 of evidence, your own expert. You could appoint an examiner
         10 a colorable claim, but otherwise have not given it a report            10 with expanded powers, if that's something that -- if that's
         11 of their findings. But Mr. Feldman would know better, but              11 a concept that you buy into. I don't know, I haven't
         12 that's my recollection of the pleadings.                               12 researched your opinions to see if you think such a unicorn
         13        THE COURT: Okay. And hypothetically, and again,                 13 exists. You could appoint a trustee, perhaps, with limited
         14 I find it useful to use somewhat exaggerated hypotheticals             14 authority, or you could appointment -- the committee could
         15 to see if I can get the right answer. Hypothetically, if I             15 be asked to be the one doing it on behalf of the Debtor.
         16 were to say to you that Mr. Stang, what would you think of             16 I'm not trying to preclude any of those things at today's
         17 my selecting a firm to pursue these claims, or what would              17 hearing.
         18 you think of a process in which all interested parties                 18         But there are people who can be appointed, or
         19 suggested other professionals to pursue these claims?                  19 entities that can be appointed who can pursue this
         20        MR. STANG: It's -- well, I hadn't really thought                20 litigation without the conflicts that the Debtor has, which
         21 about the professional part of it. Again, I'm concerned                21 it admits it has, and without using an entity that doesn't
         22 about the baby with the bathwater problem. But to answer               22 has the power, under state law, to do what they've been
         23 your question --                                                       23 charged with. So I think there are alternatives, and
         24        THE COURT: Well, I mean, that's the point here,                 24 whether Otterbourg and the Goldin firm are unable to
         25 right? The point is that the IAC has done a lot of valuable            25 represent that entity or person, we'd have to see what

                                                                                                                                  15 (Pages 54 - 57)
                                                               Veritext Legal Solutions
20-12345-scc      Doc 358-1             Filed 02/12/21 Entered 02/12/21 16:07:10                                          Declaration
                                                 Pg 19 of 52
                                                                          Page 58                                                                    Page 60
          1 conflicts might exist by virtue of their prior                           1         THE COURT: Sure.
          2 representation. I wouldn’t on today's call preclude that, I              2         MR. FELDMAN: I just want to clarify one thing on
          3 just haven't analyzed it.                                                3 the record. I think Your Honor asked a question about
          4        THE COURT: I'm sorry, I lost you at the very end.                 4 whether there had been a report, and Mr. Stang gave an
          5        MR. STANG: Oh, if the question is, I can appoint                  5 answer, which I don't think was wholly accurate, and perhaps
          6 Ms. X, and can the Otterbourg firm and the Goldin firm                   6 it was obviously --
          7 represent them in pursuing the litigation, you know, the                 7         THE COURT: Okay.
          8 answer is I don't know that. I don’t want to preclude it.                8         MR. FELDMAN: So in, I think it's July, maybe
          9 I just haven't thought about what conflicts might exist by               9 August of 2020, there was a report that was delivered by the
         10 virtue of the representation of the IAC. I just don’t know.             10 IAC, a written report by the IAC to the diocese. The -- I
         11 I'm not telling you we have to (indiscernible) new people.              11 don't think our papers denied that. I think we said we
         12        THE COURT: Let me try it again, because I'm                      12 communicated our findings, or the IAC communicated its
         13 confused. If the issue is not the continuing existence of               13 findings and deliberations to the diocese. I don't think
         14 the IAC, but rather the firm that represents the IAC in                 14 they ever said that there was no report, because there is a
         15 pursuing the claims on behalf of the diocese, then why would            15 report, and I didn't want the Court to be misled.
         16 we be continuing to talk about the Otterbourg firm? IN                  16         Not saying Mr. Stang was misleading the Court. I
         17 other words --                                                          17 apologize if it came across that way, (indiscernible) that
         18        MR. STANG: I'm sorry, Your Honor. I think I was                  18 the answer was not wholly correct, so I just wanted to
         19 confused. But I don't think under any circumstance the IAC              19 clarify the record for that purpose. Thank you.
         20 as it's presently created can pursue the litigation. Now,               20         THE COURT: All right, thank you very much.
         21 can you turn around and say I'm going to appoint the IAC as             21         MR. FELDMAN: I know you asked Mr. Zipes.
         22 an examiner, with expanded powers to pursue the litigation?             22         THE COURT: Okay, all right. Thank you, thank
         23 I don't know. Can I appoint the IAC as a trustee, in                    23 you. Is everybody doing okay? Do we need to take -- you
         24 effect, to pursue the litigation? You know, I just -- by                24 know, we're all on the phone here. If we need to take a
         25 virtue of what they've done so far, what their relationship             25 break at any point, someone should let me know. All right,

                                                                          Page 59                                                                    Page 61
          1 to the diocese has been, as a committee and a corporation, I             1 Mr. Zipes, may I hear from you, please?
          2 haven't thought that through.                                            2         MR. ZIPES: Yes, good afternoon, Your Honor. Good
          3        But it is clear to me that you had the authority                  3 to hear your voice, and I hope to see you soon. First of
          4 to appoint someone or something to pursue the litigation.                4 all, I want to echo the statements that were made about Mr.
          5 That's who the plaintiff will be. Again, whether it can be               5 Goldin, and Ms. Cyganowski, and Judge Gonzalez, about their
          6 the IAC is a greater conversation, that I'm not going to                 6 qualifications. And this is not about their qualifications
          7 discuss.                                                                 7 in any way. And I do appreciate Mr. Stang's comments as
          8        THE COURT: So I could appoint the IAC or one or                   8 well.
          9 more members of the IAC as an examiner. And then that                    9         As the Court said, our objection is maybe of a
         10 person could retain his or her own counsel. Problem solved?             10 different stripe. I did want to -- I raised my hand at
         11        MR. STANG: I have not -- well, I don't know. I                   11 certain points during the discussion, I didn't want to
         12 have not thought through, for today's hearing, whether the              12 interrupt people. I just wanted to make the point that
         13 IAC or any of its members could qualify under the code for              13 although it wasn’t entirely clear in the motion to retain
         14 that position. I haven't thought it through. But, I see                 14 professionals, what their exact role as within the Debtor, I
         15 where you're going, and the answer is, I think it's maybe.              15 think it is clear now that they are, at least from the
         16 I just haven't thought through whether the relationship                 16 Debtor's point of view, that they are diocese, part of the
         17 (indiscernible) for the Debtor to date precludes that.                  17 diocese.
         18        THE COURT: Okay. Okay, all right, all right.                     18         And I'll go even further than that, the Debtors
         19 This is productive. Let me give Mr. Zipes an opportunity,               19 have stated in, as admissions, Judge Gonzalez's statement in
         20 because I think his -- the U.S. Trustee's objections are a              20 his declaration, that the IAC is a special committee of the
         21 horse of a different color, so to speak. So Mr. Zipes?                  21 board. They specifically have been stating that they're a
         22        MR. FELDMAN: Your Honor --                                       22 creature of the board here, and I do appreciate the
         23        THE COURT: Good morning.                                         23 statements that generally, I think if this was not a
         24        MR. FELDMAN: Your Honor, this is Peter Feldman.                  24 religious corporation, there would be no question, but that
         25 Can I interrupt? This is Peter -- may I interrupt?                      25 they would be independent, they would have been retained as

                                                                                                                                 16 (Pages 58 - 61)
                                                              Veritext Legal Solutions
20-12345-scc        Doc 358-1             Filed 02/12/21 Entered 02/12/21 16:07:10                                         Declaration
                                                   Pg 20 of 52
                                                                           Page 62                                                                     Page 64
          1 independent directors of the board to investigate, and                    1 various parties.
          2 everything that flows from that.                                          2        THE COURT: Okay. All right, thank you. I mean,
          3         But Your Honor, the U.S. Trustee presents a                       3 I do think that -- someone's typing. Please put your phone
          4 statutory argument, and the matters before the Court here                 4 on mute. I do think that the U.S. Trustee makes important
          5 are the retention of professionals of the Debtor. These are               5 points here, in the alterative that members of the firms are
          6 -- these proposed functions, whatever you want to call them,              6 statutory insiders, and therefore the applicants aren’t
          7 are core duties of the Debtor. They're not painting the                   7 disinterested, and also makes the point briefly, but I think
          8 walls of, you know, the grounds of the church or anything                 8 interestingly that notwithstanding their designation by the
          9 like that. These are suing and being sued, 323 of the                     9 diocese as independent contractors, that they would be
         10 Bankruptcy Code, and there is the question of whether they               10 considered employees under an ordinary definition.
         11 are insiders as well. It is pretty clear that insiders of                11        There's been a lot of talk of the record today
         12 the corporation, under the Bankruptcy Code, 101 defines it               12 about how much power and authority that the individuals
         13 as director -- among other things, director, officer, or                 13 would have, which certainly begins to make them feel -- make
         14 person in control.                                                       14 it feel as if, for the purposes of pursuing these claims,
         15         So there is a lot of discussions right now about,                15 these individuals are indeed persons in control of the
         16 are they directors, where do they fit in? They're in                     16 Debtor, and are functioning as employees of the corporation.
         17 control, because they have the ability to sue on behalf of               17        So, that's another level of complexity here. I'm
         18 the Debtor on significant matters. These are matters that                18 happy to have Mr. Geremia, or Mr. Feldman, or Ms. Ball
         19 are of great concern to all the parties who are involved                 19 respond to that if you like, but that definitely has my
         20 with the case. And they're not insignificant, and they go                20 attention here. It's another way in which I'm presented
         21 to the core of what the Debtor really does in a bankruptcy               21 with a square peg in a round hole.
         22 case.                                                                    22        MR. GEREMIA: Thank you, Your Honor. I can
         23         So the -- we think that it's very clear that there               23 address the trustee's objection. What we might do -- I
         24 is a disinterest in this issue here. The board members are               24 mean, the trustee and the committee counsel have suggested a
         25 insiders of the Debtor, and their firms are being used to                25 number of things that have not been framed by these

                                                                           Page 63                                                                     Page 65
          1 pursue actions on behalf of the Debtor. The Debtor didn't                 1 applications or the objections, you know, the notion of the
          2 really address that point. They've been addressing Mr.                    2 Court appointing its own expert, an examiner, a trustee,
          3 Stang's points. But this is, again, this is a statutory                   3 those issues have not been fleshed out. We have previously
          4 argument. We can only go with the motions as they're filed,               4 offered and discussed with committee counsel the notion of
          5 the information that's provided to us. We try to get                      5 trying to work out an agreement, how the IAC might interact
          6 further information, but this is a highly unusual situation,              6 with the UCC. We have not yet been provided any guidance
          7 and directors are -- they are insiders of the Debtor.                     7 with that, with respect to that issue.
          8 They're asking their firms to be retained.                                8        One thing, and we hear Your Honor about the
          9         One fact here, although it's not central it our                   9 committee's objections, that we have discussed with the U.S.
         10 argument, it does appear that we're at a cleavage point.                 10 Trustee is the notion that the diocese and the IAC will
         11 The investigations have been done. So there are other                    11 commit to reporting to the Court if the diocese is not going
         12 alternatives, as this Court has been mentioning as                       12 to accept any recommendation of the IAC. In that respect,
         13 possibilities. And it's not as though we're stopping an                  13 it's not that much different than the typical situation in
         14 investigation that's in its tracks at this point. We've                  14 which a special committee is established to investigate
         15 reached a certain point.                                                 15 avoidance claims, and then that committee reports back to
         16         Your Honor, my only other point, because I know                  16 the board, and the report and the board either accept that
         17 you read the papers and everything else, is that if the                  17 recommendation or not.
         18 Court is inclined to go a different rule, there were some                18        We will commit to conveying to the Court, if the
         19 statements that the Court could do X or Y, and I don't think             19 Debtor is not going to accept the IACs recommendation. As
         20 that that's precluded, but there are, under 1104,                        20 we've already submitted to you today, that is not going to
         21 appointment of examiners and appointment of trustees, those              21 happen. The Debtor is committed to pursuing these claims.
         22 have certain procedures, obviously, that involve the U.S.                22 There is no question on this record that they will be
         23 Trustee's office, and I just wanted to state that as well.               23 pursued, and the diocese would be the plaintiff in those
         24 So, Your Honor, those are the central points I wanted to                 24 avoidance actions. The overall point is that it may make --
         25 make to you. I think the record has been clarified by the                25 it may be fruitful for us to go offline and discuss with the

                                                                                                                                  17 (Pages 62 - 65)
                                                                 Veritext Legal Solutions
20-12345-scc       Doc 358-1              Filed 02/12/21 Entered 02/12/21 16:07:10                                        Declaration
                                                   Pg 21 of 52
                                                                         Page 66                                                                    Page 68
          1 trustee and the committee how this would all be set up,                 1 think outside the box. But I think, you know, in a
          2 because a number of issues have been raised today that                  2 situation where, you know, I often say you know, there's an
          3 really weren't addressed by the papers.                                 3 expression in baseball, the tie goes to the runner, so here
          4        On the specific issues of the trustee's                          4 I think, you know, in a close case, one thing that we ought
          5 objections, Your Honor raised the point of employees and                5 to put on the scale, thumb on the scale is the appearance of
          6 persons in control. I think the case law and persons in                 6 it, and making sure that it's absolutely squeaky-clean and
          7 control is fairly well-established, that it has to be                   7 provides the victims with the feeling that it's a really
          8 extensive control over the Debtor's day-to-day operations,              8 good process that's being conducted in a way that serves
          9 and these IAC members simply don’t have that. They have a               9 their interest, and serves the interest of this case.
         10 narrow charge with respect to past transactions. Since                 10        I am intrigued, and admit that it's one of the
         11 2014, two affiliates over threshold amount, that --                    11 things that I was thinking about coming into this hearing as
         12        THE COURT: Yes, I agree with you. I agree with                  12 to whether or not using the device, or the role of someone,
         13 you. Again, this is, you know, this is a very unique set of            13 an examiner, or someone like an examiner, possibly, whether
         14 facts that we have, but I don’t disagree with you in terms             14 that would be one or more of the members of the IAC, and
         15 of the ordinary and the meaning of those words in the                  15 then looking to a new firm, to pursue the litigation,
         16 statute.                                                               16 whether that doesn’t check a lot of the boxes, and
         17        I want to make one more point, that frankly I                   17 accomplish a lot of the goals that I would like to
         18 thought Mr. Stang would make, but I'm going to make it, and            18 accomplish, and that I hope many of you share.
         19 I'm not putting words in this mouth, but these are just an             19        So I think it was Mr. Geremia who suggested that
         20 observation that I want to make. So first principles for me            20 perhaps it would be a good idea to take this offline, and
         21 are number one, there's obviously been a great deal of                 21 let you folks talk, and see what you come up with, and then
         22 important, thoughtful and difficult work that's been done,             22 we can resume the conversation, and then if you come up with
         23 and it behooves us all to find a way to take advantage of              23 something to present that's acceptable to the Court and
         24 that, and not have to repeat that work.                                24 acceptable to the U.S. Trustee, we could go from there, and
         25        Secondly, we're all struggling, and it's almost --              25 if not, I'll render a decision. Was that you, Mr. Geremia

                                                                         Page 67                                                                    Page 69
          1 it will almost be two hours, with, you know, it's like a law            1 who suggested that you still need to talk? Go ahead.
          2 school exercise, parsing the words of the statute, trying to            2        MR. GEREMIA: Yes, I did. I think that will be
          3 deal with the unique facts and challenges that this                     3 fruitful.
          4 religious nonprofit presents us with and how to overlay that            4        THE COURT: Okay. Mr. Stang, is that okay --
          5 into the requirements of the code. And we're having a hard              5        MR. GEREMIA: (indiscernible) I'm sorry, go ahead.
          6 time, I'm having a hard time making it fit. You know, I                 6        THE COURT: Go ahead, I'm sorry. No, go ahead,
          7 feel like I'm just trying to jam apart into a machine and               7 I'm sorry.
          8 it's really not exactly the right part, and the right fit.              8        MR. GEREMIA: I was going to say, that should be
          9        But finally, I don’t want to lose sight of the                   9 fruitful. And in the event it's not, we would just ask for
         10 fact that one of the important goals of this case is to                10 the opportunity to submit a response to the surreply,
         11 provide as impeccable a process as is possible, for the                11 because some of the issues that we've confronted today have
         12 benefit of the victims. That's the point of this. And also             12 come about as a consequence of the fact that the diocese
         13 to enable the diocese to emerge from Chapter 11, and                   13 hasn’t submitted a written response to Your Honor, to that
         14 continue its mission and all the important work that it does           14 surreply. But I think we should be able to work out the
         15 on behalf of so many people. And because of that, it's                 15 issues offline, talking to the trustee and the committee
         16 important for there not to be any question mark, any cloud,            16 counsel. So hopefully will not come to that.
         17 any level of discomfort about how it is that we go about               17        THE COURT: Okay, all right. That's fine, with
         18 creating a recovery pool, and that includes pursuing                   18 respect to the, I guess it's a sur-surreply. And I'm
         19 litigation that involves transactions in which the diocese             19 hopefully that you'll have some fruitful discussion. So let
         20 was a party. And that's important.                                     20 me look at the calendar. Would it be useful to all of you
         21        So that to the extent that this is a close call,                21 to have a date and a time certain to return, or do you want
         22 and I certainly appreciate that the Jones Day folks have               22 me to leave it more open-ended? I know there's some urgency
         23 done an excellent job in advocating for why I shouldn't                23 in getting this resolved.
         24 think that it's a close call, along with Mr. Feldman, and              24        MR. GEREMIA: Let me defer to Ms. Ball, or Mr.
         25 Mr. Stang has been creative, and evidence of willingness to            25 Rosenblum, who have other aspects of the schedule in mind.

                                                                                                                                18 (Pages 66 - 69)
                                                                  Veritext Legal Solutions
20-12345-scc      Doc 358-1               Filed 02/12/21 Entered 02/12/21 16:07:10                                      Declaration
                                                   Pg 22 of 52
                                                                          Page 70                                                               Page 72
          1        THE COURT: Okay, Ms. Ball?                                        1 taking so much time to help me think through these issues,
          2        MS. BALL: Yes, Your Honor. Thank you. I know                      2 and thank you for the general update on the progress of the
          3 that we have another hearing on the 9th. We'll be here                   3 case. I'm very pleased with how well and expeditiously
          4 anyhow. And not to impose on the Court, but I think that we              4 things are moving along. Unless anyone has anything else, I
          5 would look to work this out over the intervening period with             5 think I can let you go get some lunch.
          6 the holiday. I think Mr. Stang has come up with some very                6       MAN: Thank you, Your Honor.
          7 interesting ideas as to how we can work with the IAC or                  7       MAN: Happy Thanksgiving to everyone.
          8 certain of its members in moving forward, and we are -- we               8       THE COURT: Thank you, thank you.
          9 would like to explore those further, and get back to you.                9       MS. BALL: Happy Thanksgiving, Your Honor, and
         10        And maybe the 9th would be soon enough, given                    10 thank you.
         11 intervening events that we're already working on, one of                11       THE COURT: Happy Thanksgiving to you all, please
         12 them we've somewhat alluded to, which is getting the bar                12 stay safe. This concludes the hearing.
         13 date motion on file. But we have a lot to work with UCC on              13       (Whereupon these proceedings were concluded at
         14 in this two-week period.                                                14 12:50 PM)
         15        THE COURT: You have a lot. You have a lot of                     15
         16 work -- you have a lot of work on your plate, indeed. My                16
         17 only -- and I'm happy to have you come back on the 9th. My              17
         18 only concern is this problem of the fact that I'm only one              18
         19 person with two wonderful law clerks, and so that if on the             19
         20 9th we're going to have a resumed contested hearing on this,            20
         21 while we're preparing for preliminary injunction hearing on             21
         22 the 10th, we'll be quite busy. But that's okay.                         22
         23        So if you'd like to take it out to the 9th, that's               23
         24 fine, and I could -- you know, obviously as soon as you have            24
         25 an indication in the direction that it's going, we'd be                 25

                                                                          Page 71                                                               Page 73
          1 grateful for a heads up.                                                 1              CERTIFICATION
          2        MS. BALL: Your Honor, if I may echo what my                       2
          3 partner, Mr. DiPompeo, said earlier, that I think that he                3     I, Sonya Ledanski Hyde, certified that the foregoing
          4 has already, we have already undertaken to let you know, and             4 transcript is a true and accurate record of the proceedings.
          5 we hope Mr. DiPompeo indicated to you that we reach out some             5
          6 time next week, so hopefully we will -- we are all going to              6
          7 work hard so that the Court does not have that burden on the             7
          8 9th and the 10th, actually.                                              8 Sonya Ledanski Hyde
          9        THE COURT: Okay, all right.                                       9
         10        MS. BALL: And I think he's already suggested that                10
         11 he and committee counsel would reach out. Mr. DiPompeo over             11
         12 here is still available. I don't think you’ve picked a day,             12
         13 but you suggested well before the 9th, correct?                         13
         14        THE COURT: Yes, yes. That's fine. I'm just, I'm                  14
         15 aware of how much you have -- you folks have a lot on your              15
         16 plate, and we'll do our part. So whatever it turns out to               16
         17 be, we will do. And I again, with all of the burdens that               17
         18 everybody is dealing with these days, and I don’t want to               18
         19 ruin whatever Thanksgiving holiday people manage to be able             19
         20 to safety enjoy.                                                        20 Veritext Legal Solutions
         21        So, okay. So I've got you on my calendar for                     21 330 Old Country Road
         22 10:00 on December 9th, I've got you on my cleaner for 10:00             22 Suite 300
         23 on December 10th. If you'd like to have a hearing or a                  23 Mineola, NY 11501
         24 conference before then, just reach out to Ms. Eisen, and                24
         25 we'll make ourselves available. Thank you all so much for               25 Date: November 19, 2020

                                                                                                                                19 (Pages 70 - 73)
                                                                 Veritext Legal Solutions
20-12345-scc   Doc 358-1     Filed 02/12/21 Entered 02/12/21 16:07:10      Declaration
                                      Pg 23 of 52
       [& - agreement]                                                                   Page 1

                 &             20-12345 1:3 9:5               7              63:2 64:23
        & 4:16 5:15,16         20/20 37:18           712 34:13 42:4        addressed 66:3
          20:13 31:1 41:13     200 10:22               48:10 49:15 50:20   addresses 48:21
                               200,000 31:24           50:24 52:12,25      addressing 43:13
                 0
                               201 6:10              780 4:18                63:2
        07962 5:11             2014 27:3 66:11                             admissions 61:19
                                                              8
                 1             2017 32:4                                   admit 68:10
                               2020 2:15 60:9        8 48:18               admits 57:21
        1 13:14 27:3
        10004 2:13               73:25                        9            adrian 6:21
        10014 6:11             230 6:3               95 18:16              adv 1:11 2:1
        10017 4:19             25 42:14,25           9th 70:3,10,17,20     advance 11:9
        10022 5:4              250 4:5                 70:23 71:8,13,22    advantage 16:4
        1006 6:10              28th 16:23 17:5                               66:23
                                                              a
        101 62:12                19:5                                      adversary 3:8,12
                                                     ability 12:10 30:3      10:4,13,20 16:7
        10169 6:4                       3
                                                       62:17                 16:14 23:21
        10281 4:6              3 27:11 34:1 42:14    able 11:25 39:25      advise 20:25
        10th 11:10 12:3,8        43:22 44:15           69:14 71:19           52:13
          12:18 14:17 15:8     300 73:22             absence 19:21         advisor 3:5 24:8
          70:22 71:8,23        320 1:16 3:9          absolutely 15:20        25:19
        11 14:10 67:13         323 62:9                22:20 41:16 46:12   advisory 3:2,5 6:2
        1104 63:20             327 30:11               68:6                  24:9,16 25:5 34:2
        11501 73:23            330 73:21             abuse 23:1              35:4,5 49:18
        117 11:19 12:7         34th 4:18             accept 11:1 65:12       50:13 52:17
        11:02 2:16             350 5:10                65:16,19            advocating 67:23
        12:50 72:14            3rd 15:3              acceptable 15:18      affiliate 31:3 38:2
        15 11:19                        4              15:23 68:23,24        39:19
        153 28:21
                               4 48:18,18            accepted 53:13        affiliated 27:1
        159 49:3
                               407 46:22             access 23:9           affiliates 37:21
        160 9:15
                               49 42:14,25           accomplish 68:17        38:1,24 54:11
        16th 9:15
                               4th 10:21               68:18                 66:11
        18 2:15
                                        5            accurate 9:13         affiliation 39:23
        18th 14:14
                                                       60:5 73:4           afternoon 10:6
        19 73:25               5 48:18,19            acquired 33:3,4         61:2
        1st 12:24              55 5:17               action 44:2 54:15     agenda 9:14 10:2
                 2             599 5:3                 56:20,22 57:1         10:12
        2 45:7                          6            actions 54:9 63:1     ago 39:4
        2-1/2 27:2,13,23       60 3:1 42:13,14,22      65:24               agree 11:16 12:16
          28:1                   46:22               add 31:9                20:16 21:6 53:1
        2.5 28:7               60-2 46:21            addition 32:15          66:12,12
        20-01226 1:11 3:8      60603 5:18            additional 22:8       agreed 10:25
        20-01227 2:1 3:12      61 3:4                  26:17 27:8          agreement 11:12
        20-101227 16:7                               address 17:20           11:25 12:5 22:2
                                                       20:7 24:19 57:3,4
                                        Veritext Legal Solutions
        212-267-6868                      www.veritext.com                        516-608-2400
20-12345-scc   Doc 358-1    Filed 02/12/21 Entered 02/12/21 16:07:10       Declaration
                                     Pg 24 of 52
       [agreement - bath]                                                                Page 2

          65:5                appearance 68:5       ark 1:16 3:9           available 71:12,25
        ahead 10:18,18        appeared 17:1         arrive 23:4            avenue 4:18 5:3
          26:23 37:15 43:4    appearing 9:12        arrowood 2:6             5:10 6:3
          44:5 50:18 69:1,5   appears 29:9 31:2       3:13 5:9 16:8 17:8   avoid 54:10
          69:6,6              applicant 46:17         18:8                 avoidance 45:1
        aic 25:14,19,25       applicants 64:6       arthur 6:20 25:11        51:24 54:9,15
        al 1:16 2:6 3:9,14    application 3:1,4     asked 46:7 47:11         65:15,24
          16:9                  10:8 26:14 34:10      54:24 57:15 60:3     aware 21:17
        allied 30:20,24         42:20,22 44:21        60:21                  22:25 25:17 27:15
        allows 44:14,15         46:15,18 49:22      asking 13:17 14:7        31:14 39:17 71:15
        alluded 22:5            54:23                 14:8 46:8 51:18               b
          70:12               applications 24:6       51:20 55:3 63:8
                                                                           b 2:21 42:19
        alterative 64:5         24:14,17,21 25:12   aspects 69:25
                                                                             46:22,22 47:2,8
        alternatives 57:23      25:15,17 33:25      asset 22:11
                                                                           baby 45:13 55:22
          63:12                 35:19 41:21 42:13   assets 27:5,8
                                                                           back 12:21 18:25
        amanda 7:18             47:14 65:1            56:10
                                                                             33:18 36:18 42:10
        amenable 14:19        applies 34:13         assist 24:8 35:20
                                                                             48:5 50:22 51:10
        amount 36:18          appoint 39:20         assisted 25:20
                                                                             54:19,22 65:15
          66:11                 57:9,13 58:5,21     associates 25:19
                                                                             70:9,17
        analysis 43:11,14       58:23 59:4,8        assume 26:5
                                                                           background 25:9
        analyzed 58:3         appointed 39:18         49:17
                                                                             25:13 26:1
        anderson 6:25           39:23 47:19 57:18   assumes 30:17
                                                                           ball 4:9 9:24 37:8
        andrew 4:13 7:11        57:19               assuming 30:9
                                                                             37:10,12,14,16,23
          7:12 9:25           appointing 65:2       attached 28:19
                                                                             38:2,22 39:17
        answer 11:10          appointment             30:7,22
                                                                             64:18 69:24 70:1
          16:20 17:6 24:18      57:14 63:21,21      attention 43:21
                                                                             70:2 71:2,10 72:9
          44:24 45:14 55:15   appreciate 37:13        64:20
                                                                           bankruptcies
          55:22 56:14 58:8      61:7,22 67:22       attorney 20:13,20
                                                                             20:24 23:1
          59:15 60:5,18       approach 14:19          20:21
                                                                           bankruptcy 1:1
        answers 16:23           20:3 22:17          attorneys 4:4,17
                                                                             2:11,23 39:18
          17:24 18:4 34:22    approaching 41:4        5:9,16 6:9
                                                                             40:19 41:5 62:10
        anticipate 11:8       appropriate           august 60:9
                                                                             62:12,21
          17:3                  26:12 40:20 43:14   authorities 43:8
                                                                           bar 17:11 70:12
        anticipating            45:1,18 47:1        authority 19:24
                                                                           barres 32:4
          11:19               appropriately           27:25 35:17 42:8
                                                                           base 30:11
        anybody 23:20           13:2                  48:14 53:8 57:14
                                                                           baseball 68:3
        apart 67:7            approval 16:19          59:3 64:12
                                                                           based 50:23,24
        apologies 37:14         17:12               authorize 36:3
                                                                             52:9,12
        apologize 51:9        architecture 29:4       52:21
                                                                           basically 46:8
          60:17               aren’t 64:6           authorized 54:6
                                                                           basis 12:11 29:25
        apparently 23:5       argument 48:7         automatic 10:13
                                                                             36:10 46:3 51:17
        appear 63:10            62:4 63:4,10          14:11
                                                                           bath 45:13


                                       Veritext Legal Solutions
        212-267-6868                     www.veritext.com                         516-608-2400
20-12345-scc   Doc 358-1   Filed 02/12/21 Entered 02/12/21 16:07:10         Declaration
                                    Pg 25 of 52
       [bathwater - chicago]                                                              Page 3

        bathwater 55:22        bishops 32:3           burdens 71:17         cathy 5:20 20:12
        bear 51:8              bit 23:14              busy 70:22            cemetery 27:5,18
        began 54:17            board 27:9 28:18       butler 4:13 7:11      central 63:9,24
        begged 41:22             28:23 29:2,8,14        9:25                centre 1:7,13 2:3
        beginning 41:22          30:13,16 31:10       buy 57:11               3:9,13 9:4 16:8
          57:6                   34:3,5,15,15,17      bylaws 29:13          certain 17:1 20:10
        begins 64:13             34:20,24,25 35:3               c             20:14 27:6 38:20
        begs 44:23               35:4,11,17 36:24                             61:11 63:15,22
                                                      c 2:22 4:1 9:1
        behalf 9:12,18           37:5 39:8,13,13                              69:21 70:8
                                                        42:24 47:2,9 73:1
          11:1 18:1,8 20:10      39:18 42:6,9                               certainly 16:4
                                                        73:1
          24:19 33:14 35:24      43:11 44:7,13,13                             44:25 56:10 64:13
                                                      calendar 69:20
          38:12,13 44:3          44:16,18 48:11,14                            67:22
                                                        71:21
          57:15 58:15 62:17      49:6,11,17 50:5,7                          certified 73:3
                                                      calhoun 7:21
          63:1 67:15             50:9,16 51:14                              cetera 49:8,8,13
                                                      call 15:24 27:20
        behooves 22:9            52:4,9,22 53:1,2,5                         cfo 32:6
                                                        38:20 50:6 58:2
          66:23                  53:5,6,8,10 54:7                           chair 25:10
                                                        62:6 67:21,24
        belabor 25:8             61:21,22 62:1,24                           challenges 67:3
                                                      called 27:10 29:6
          33:17                  65:16,16                                   challenging 50:15
                                                      calling 50:7,9
        believe 17:1,10,15     board's 34:4                                 chambers 23:15
                                                      captions 43:7
          30:20 31:25 34:10    body 46:16,17                                chancellor 34:7
                                                      care 56:5
          38:20 48:22 55:7     borriello 7:10                               chapin 32:7
                                                      carriers 16:21
        believes 11:15         bottom 32:14 43:7                            chapman 2:22 9:3
                                                        21:23
        ben 9:24 10:1          bowling 2:12                                 chapter 14:10
                                                      case 1:3,11 2:1 9:3
        benefit 24:11 30:6     box 68:1                                       67:13
                                                        9:4 17:10,16,21
          56:2 67:12           boxes 68:16                                  characteristic
                                                        19:4,22,23 20:4
        benjamin 4:10,14       breadth 11:25                                  52:18
                                                        21:17,24 23:9,10
          7:17,19              break 26:19 60:25                            characterization
                                                        29:8,19,24 33:13
        berringer 5:6          brenda 6:21 7:9                                36:15 50:16
                                                        40:20 54:8 62:20
          16:10,10,14,17       brett 7:15                                   characterize
                                                        62:22 66:6 67:10
          18:11 20:16 22:22    brief 15:3                                     18:18 36:12
                                                        68:4,9 72:3
          22:24 23:17          briefly 18:10                                characterized
                                                      cases 13:15,15
        best 14:3 17:22          22:24 64:7                                   48:2
                                                        14:6 18:24 21:18
          22:3 24:20 52:18     bring 12:21 22:10                            charge 66:10
                                                        29:5 30:21 36:5
        better 55:11             56:20,21                                   charged 49:9
                                                        38:3,6 39:18 52:2
        beyond 17:14           brings 57:1                                    57:23
                                                        54:11
          29:15 41:20 44:15    brittany 7:20                                charles 6:24 7:16
                                                      catch 19:9 42:17
          47:4,5,6             broad 11:23 13:2                             charter 42:10,12
                                                        43:1
        big 14:9                 13:3 23:5                                    42:19 44:3
                                                      cate 7:23
        bind 35:17 42:9        brought 22:19                                chasing 51:25
                                                      category 27:16
          48:14 49:11,16         54:15                                      check 68:16
                                                      catholic 1:7,13
          53:8,9               bunin 7:6                                    chicago 5:18
                                                        2:3 3:8,12 9:4
        bishop 28:23 32:3      burden 71:7                                    20:13
                                                        16:8 27:11
          32:4,4 34:6 38:17

                                         Veritext Legal Solutions
        212-267-6868                       www.veritext.com                        516-608-2400
20-12345-scc   Doc 358-1   Filed 02/12/21 Entered 02/12/21 16:07:10         Declaration
                                    Pg 26 of 52
       [christopher - confused]                                                           Page 4

        christopher 4:8        cleavage 63:10          34:19,23,23 35:4     comply 13:13
          9:21 15:22           clerks 70:19            35:5,10,14,16,23     composed 30:23
        church 18:23 62:8      client 19:15            36:15,24 39:8,11     comprise 30:1
        circle 52:1            clients 11:1            39:12,13,14,14,22      40:21
        circumstance           close 45:7 67:21        41:13,25 42:6,7,8    comprised 29:7
          58:19                  67:24 68:4            43:10,16,24 44:16      29:23 30:12 36:25
        circumvent 44:8        cloud 67:16             44:18,19,21,22,25    concept 57:11
        ciriello 7:12          clyde 5:15 20:13        45:22 46:2,13        concern 34:23
        cited 38:6             code 40:2,19 41:5       47:2,18 48:11,12       62:19 70:18
        cites 34:9               59:13 62:10,12        48:13 49:2,6 50:5    concerned 55:21
        claim 17:12,15,19        67:5                  50:6,8,9,16,19       concerning 24:20
          18:19,25 21:5,18     colleague 15:16         51:12,13,15,17,20    concerns 40:24
          23:1,3,7 43:25       colleagues 9:24         52:2,3,3,4,5,7,8     concluded 24:10
          55:10                color 59:21             52:10 53:2,3,4,4,7     25:25 55:9 72:13
        claimant 17:18         colorable 24:11         54:16 56:11,12       concludes 72:12
        claimants 21:2           25:24 26:17 36:2      57:14 59:1 61:20     conclusion 30:9
        claims 22:14             43:25 55:10 56:1      64:24 65:4,14,15       30:14,17
          24:11 25:24 26:17    come 16:21 33:8         66:1 69:15 71:11     conclusions 31:19
          28:11 30:5 32:21       52:17 56:14 68:21   committee's 11:17      concur 38:10,12
          32:22 33:14 35:24      68:22 69:12,16        34:21 65:9           conditions 13:22
          36:1,3,6,10 38:4,9     70:6,17             committees 29:23         13:23
          39:23 40:1,4,11      comes 13:6              30:12,23 34:14,14    conduct 19:25
          44:1 45:20 47:3,4    coming 68:11            34:16 39:17 49:11      30:4
          49:25 50:1 51:24     commencement            49:15,16 51:22       conducted 9:5
          52:21,22,23 53:15      44:2                  52:25 53:1,5,5,6       25:21 27:3 31:14
          53:17 54:17 55:17    commencing            common 22:11             68:8
          55:19 56:1,15          40:13               communicate            conference 3:10
          58:15 64:14 65:15    comment 13:9            43:10                  3:15 10:13 16:1
          65:21                  18:10               communicated             17:24 41:23 71:24
        clarification          comments 61:7           60:12,12             conferences 10:4
          37:16                commit 65:11,18       companies 5:16         confidence 41:1
        clarified 63:25        commitments             17:14,20 20:15       confidential 21:11
        clarify 60:2,19          14:4                company 2:6 3:5        confidentiality
        clause 35:1            committed 65:21         3:13                   11:3
        clean 68:6             committee 3:2,6       complaint 10:23        conflict 39:21,24
        cleaner 71:22            4:17 6:2 11:12,13     11:5 16:23             54:16
        clear 32:15 39:12        11:15 12:15 13:11   complete 11:9          conflicted 45:25
          42:8 44:17 49:1        15:25 17:6 18:2       32:11 45:15          conflicts 40:1
          50:20 52:20 56:16      20:5 21:4 22:6,13   completed 45:16          57:20 58:1,9
          59:3 61:13,15          24:9,10,12,16       completing 47:14       confronted 69:11
          62:11,23               25:6 28:17,17       completion 26:15       confused 31:23
        clearly 25:9 51:12       29:1,6,6 30:2,25    complexity 64:17         49:22 58:13,19
          51:13                  31:7 33:24 34:2,3

                                        Veritext Legal Solutions
        212-267-6868                      www.veritext.com                         516-608-2400
20-12345-scc   Doc 358-1   Filed 02/12/21 Entered 02/12/21 16:07:10        Declaration
                                    Pg 27 of 52
       [confusion - dealing]                                                             Page 5

        confusion 50:4         contractors 64:9        59:10 64:24 65:4      65:2,11,18 66:12
        connection 10:5        contractual 49:13       69:16 71:11           68:23 69:4,6,17
          12:21 35:18 51:6     contrary 19:22        counted 31:24           70:1,4,15 71:7,9
        consensual 11:13       control 32:13         countless 31:15         71:14 72:8,11
          11:16 12:11            62:14,17 64:15        31:15               court's 16:1 31:8
        consequence              66:6,7,8            country 73:21           31:11 33:16
          69:12                conversation 59:6     couple 20:22          courts 19:19
        consideration            68:22               course 13:6 16:2      coverage 21:22
          14:12 19:14          conveyed 35:23          29:5                create 9:13
        considered 64:10         53:13               court 1:1 2:11 9:2    created 28:16
        considering 20:18      conveying 65:18         9:6,22 10:6,9,11      34:15,18 39:13
        considers 25:14        coo 32:5                10:15,18,21,24        53:6 58:20
        consist 28:23          cooperation 10:24       11:14,16,22 12:9    creating 67:18
        consistent 36:11       cooperative 31:20       13:8 14:13 15:11    creation 29:1,1
        consisting 35:5        core 62:7,21            15:11,21 16:5,13      49:15
        construct 37:12        corinne 4:9 9:24        16:16,19 18:5,9     creative 67:25
        consult 46:10          cornell 8:2             19:8,16,19,22       creature 61:22
        consultants 32:9       corporate 29:18         20:25 21:13,16      creditors 4:17
        consulting 31:1        corporation 27:8        22:15,25 23:11,19     21:4 24:13
        contained 11:19          34:13,16 39:14        24:2,5,18,23,25     current 32:4 54:6
        contains 49:7            42:4,7 43:16          25:3 26:3,5,10,21   curve 33:9
        contemplated             44:19,25 47:2         26:23 28:2,4,12     cyganowski 7:1
          28:4                   48:2,12 49:10         28:15,22 30:8         41:17 61:5
        contested 10:5           50:9 51:12 52:4,6     31:13 32:17,23,25            d
          12:2 13:5 15:7         52:8 53:3,7 56:20     33:4,17,19 35:18
                                                                           d 9:1 47:8
          23:22 70:20            59:1 61:24 62:12      35:23,23 36:6,10
                                                                           damages 18:18
        contesting 22:1          64:16                 36:17,23 37:4,9
                                                                             36:8
        context 25:12          corporation's           37:11,15,22,25
                                                                           date 15:16 16:22
          34:4 35:15 38:5        49:9                  39:3 40:8,14
                                                                             17:5,11,24 23:13
          47:8                 correct 29:11 36:9      42:16,19 43:1,4
                                                                             59:17 69:21 70:13
        continuation             36:13,21 37:3         43:19,21,24 44:5
                                                                             73:25
          49:23                  60:18 71:13           44:9 46:20,23
                                                                           dates 23:15
        continue 11:11         correctly 12:19         47:19,22,25 48:5
                                                                           day 4:3 9:21 11:2
          15:24 23:7 28:5,9    cost 33:5 47:14         48:15,19,25 49:5
                                                                             20:23 23:24 24:1
          28:13 32:25 40:10    coughlin 5:8,13         49:20 50:18,22
                                                                             56:16 66:8,8
          41:2 67:14             18:6,7,8,10 19:13     51:3,8,25 52:12
                                                                             67:22 71:12
        continued 14:6           19:14 20:21           52:24 53:19,25
                                                                           days 71:18
          33:13                counsel 3:2 5:2         54:3,13,19,22
                                                                           deadline 11:10
        continuing 14:20         6:2 10:24,25 11:7     55:5,13,24 58:4
                                                                           deal 33:5 66:21
          19:25 22:16 46:24      12:15 16:11,11,14     58:12 59:8,18,23
                                                                             67:3
          49:24 58:13,16         21:22 23:3 24:7       60:1,7,15,16,20
                                                                           dealing 29:19
        contractor 32:19         25:5,18 32:5          60:22 61:9 62:4
                                                                             71:18
                                 38:13,20,20 42:3      63:12,18,19 64:2

                                        Veritext Legal Solutions
        212-267-6868                      www.veritext.com                        516-608-2400
20-12345-scc   Doc 358-1   Filed 02/12/21 Entered 02/12/21 16:07:10        Declaration
                                    Pg 28 of 52
       [debate - document]                                                               Page 6

        debate 42:5           defendant 37:24       difficulty 56:5          63:7
        debtor 1:9 4:4        defendants 1:17       digesting 11:20        disagree 48:6
          9:19,21 10:3,22       2:7 10:23,24,25     diligently 10:22         66:14
          13:12,18,24 14:20     11:6,8 16:25        dine 7:24              disband 50:15
          17:7,11 20:17       defenses 19:6         diocesan 29:19         disbanded 46:9
          21:4,22 22:7,14     defer 24:15 36:14       31:25 32:2           discomfort 67:17
          24:6,10,11,19         37:17 69:24         diocese 1:7,13 2:3     discovery 12:5,12
          29:8 30:4 31:3      defines 62:12           3:9,13 9:4 12:23       12:17 13:2,2,13
          32:9,10,21 38:23    definitely 56:8         16:8 18:13,15,16       13:19,23 14:4
          38:24 40:2,5,9        64:19                 19:1 21:18 22:5        17:13,16 18:12,17
          43:10 44:20,22      definition 64:10        25:6 27:7 28:16        18:19 19:1,4,25
          45:6,21 47:17       degree 56:5             29:3,12,13 31:17       20:6,7,20 23:5
          50:4 54:9 56:19     delegated 27:25         32:9,13 34:5,13        46:7
          57:15,20 59:17        32:21                 34:19 35:10,12,19    discrete 29:21
          61:14 62:5,7,18     delegation 29:2         35:22,25 36:12,24    discuss 10:11
          62:21,25 63:1,1,7   deliberations           37:1,1,6,7,7,18,19     12:13 59:7 65:25
          64:16 65:19,21        60:13                 37:24 38:8,17,23     discussed 11:2
        debtor's 15:3         delivered 60:9          39:1,1,2,9,15,24       65:4,9
          21:22 22:11 45:6    denied 60:11            40:11 44:1,3         discussing 25:13
          61:16 66:8          dennehy 7:7             45:24 50:19 51:17      56:4
        debtors 12:15         department 6:8          51:18,19 52:7,7      discussion 11:11
          16:11 30:13 51:22   deplete 56:10           52:10,20 53:4,13       61:11 69:19
          57:3 61:18          described 38:22         54:1,3,4,7,7 55:9    discussions 11:14
        decades 18:23,23      designation 64:8        56:1 58:15 59:1        12:14 15:24 62:15
          18:25 40:23         details 11:21           60:10,13 61:16,17    disinterest 62:24
        december 12:2,8       determine 46:25         64:9 65:10,11,23     disinterested 64:7
          12:18 15:3,8        determined 36:1         67:13,19 69:12       disposes 34:10,21
          16:22 17:5 19:5     determining           diocese's 53:16        dispositive 48:3
          71:22,23              17:13               dioceses 51:20         dispute 18:13
        decide 22:19          develop 19:5          dipompeo 4:8           disputes 16:2 20:8
        decided 20:2 42:2     developed 38:4          9:20,21,23 10:10       22:19,21
        decides 19:19         developments            10:16,19 15:22,23    distinction 51:16
          43:25                 18:3                  71:3,5,11              57:1
        decision 68:25        device 68:12          direct 43:21           district 1:2 19:18
        decisions 49:12,17    difference 29:4,25    direction 19:21          19:19,22
        declaration 28:20       30:3 51:16            31:18 70:25          doc 3:1,4
          33:11 61:20         different 20:4,6      director 29:16         docket 9:15,15
        declarations            21:17 51:21 54:12     30:25 31:3,6           42:13,22,24 49:3
          25:10                 59:21 61:10 63:18     62:13,13             docketed 28:20
        dedication 40:25        65:13               directors 29:7,15      document 11:17
        deemed 27:18          difficult 12:6          29:18,24 30:2,13       12:7 13:1 14:23
        deems 43:14             21:10 66:22           30:23 49:7,9,11        46:21 51:9
                                                      49:12,16 62:1,16

                                       Veritext Legal Solutions
        212-267-6868                     www.veritext.com                         516-608-2400
20-12345-scc   Doc 358-1   Filed 02/12/21 Entered 02/12/21 16:07:10       Declaration
                                    Pg 29 of 52
       [documentation - feedback]                                                       Page 7

        documentation         elizabeth 7:23        event 35:21 36:4      expert 57:9 65:2
          31:21               emails 31:22,25         69:9                expertise 33:5
        documents 14:21       emerge 67:13          events 70:11          expires 14:2
          31:16,21,23         employ 3:1,4 57:8     everybody 12:21       explain 48:6
        doe 1:16 3:9          employees 64:10         44:11 60:23 71:18   explanation 14:18
        doesn’t 50:9,11         64:16 66:5          everyone's 20:5       explore 70:9
          68:16               employment            evidence 57:9         expression 68:3
        doing 47:5,7            41:21 42:13 44:21     67:25               extended 15:1
          57:15 60:23           46:11 50:14         exact 61:14             34:19
        don’t 47:20 48:22     empowered 41:20       exactly 10:9 67:8     extension 20:17
          58:8,10 66:9,14     enable 14:24          exaggerated           extensions 16:20
          67:9 71:18            67:13                 55:14               extensive 11:18
        doodian 32:6          encourage 14:22       examiner 55:1           25:21 31:14 66:8
        drawing 49:25         encouraging             57:9 58:22 59:9     extent 16:3 22:2
        drop 49:14              14:18                 65:2 68:13,13         23:12 35:11 67:21
        due 15:3 19:7         endeavors 14:20       examiners 63:21       extra 12:25
        duff 31:1             ended 69:22           example 19:2 22:6     extraordinary
        duffy 5:8             engaged 32:19           55:1                  13:18
        duplicate 33:17       enjoy 71:20           excellent 67:23                f
        duration 12:11        ensure 15:12          excess 31:24,25
                                                                          f 2:21 47:8 73:1
        duties 29:16 43:7     entered 10:6 49:3     excuse 25:6 37:9
                                                                          fact 10:25 22:1
          62:7                entire 18:15            37:11
                                                                            30:2,15 31:14,20
        duty 40:5 53:16       entirely 9:5 61:13    exercise 67:2
                                                                            35:14 38:19 42:10
                  e           entities 13:24 22:8   exhibit 42:12,19
                                                                            42:12 63:9 67:10
                                38:15,24,25 39:2      42:21,23,24 46:22
        e 2:21,21 4:1,1 9:1                                                 69:12 70:18
                                57:19               exist 27:21 28:11
          9:1 34:13 42:3                                                  factors 56:19
                              entity 27:10 38:19      50:8 58:1,9
          47:8 48:10,12,13                                                facts 24:17 37:12
                                43:15 57:21,25      existed 25:25
          49:15 50:20,24                                                    38:4 39:10 66:14
                              envision 19:4           32:22
          52:12,25 73:1                                                     67:3
                              eric 4:12 9:25        existence 58:13
        earlier 22:2 71:3                                                 factual 25:8
                              essential 33:12       exists 57:13
        easier 21:11 25:7                                                 fairly 54:14 66:7
                              essentially 52:17     expanded 28:6
        easiest 23:13                                                     faith 14:19
                              establish 35:3          57:10 58:22
        echo 61:4 71:2                                                    familiar 20:23
                              established 54:16     expecting 13:12
        ecro 2:25                                                           52:2
                                65:14 66:7            13:25
        edification 19:16                                                 far 45:2 47:16
                              estate 22:11 24:21    expeditious 13:3
          20:5                                                              58:25
                                30:6 33:14 40:3,5   expeditiously
        education 27:9                                                    favor 44:1
                                56:10                 72:3
        effect 14:10 41:24                                                february 12:24
                              estate's 40:4         expend 12:25
          58:24                                                             13:14
                              et 1:16 2:6 3:9,14    expense 33:10
        effort 56:9                                                       federal 57:8
                                16:9 49:7,8,13      expenses 47:13
        eisen 23:14 71:24                                                 fee 47:14
                              evaluate 17:21        experience 40:23
        either 17:25 19:10                                                feedback 40:6
          40:12 65:16
                                       Veritext Legal Solutions
        212-267-6868                     www.veritext.com                        516-608-2400
20-12345-scc   Doc 358-1    Filed 02/12/21 Entered 02/12/21 16:07:10          Declaration
                                     Pg 30 of 52
       [feel - goldin's]                                                                    Page 8

        feel 14:25 64:13        firm 31:1 33:1,2        foundation 27:12        64:22 68:19,25
           64:14 67:7              45:9 46:6,6 55:17    four 10:25 11:6         69:2,5,8,24
        feeling 68:7               56:6,6,16 57:24        27:20 38:14 43:8    getting 56:4 69:23
        feeney 7:2                 58:6,6,14,16         framed 64:25            70:12
        fees 45:8,8,9              68:15                frank 7:25            give 23:15 26:1
        feldman 6:6 24:15       firms 25:20,23          frankly 12:4 13:4       43:25 59:19
           24:24 25:1,1,2,4,4      33:3,4,8,12 37:6       13:24 35:13 53:16   given 55:10 70:10
           26:3,4,9,19,22,24       40:19 50:1 62:25       66:17               gives 13:17 46:25
           28:3,8,14 29:11         63:8 64:5            free 39:22 54:16      glad 11:3
           30:19 34:4,25        first 10:21 11:2        freed 40:1            go 10:18,18 12:2
           36:14,20,20 37:17       14:24 20:16 21:3     frequently 39:18        15:6 18:25 21:21
           38:6,10,11,12           26:8 35:2 41:10      front 21:7 51:1         26:23 33:6 37:15
           39:17 45:2 47:11        41:23 56:24 57:4     fruitful 65:25          41:20 42:10,14
           47:25 54:24 55:4        61:3 66:20             69:3,9,19             43:4,6 44:5 45:3
           55:6,11 59:22,24     fit 62:16 67:6,8        fulfilled 14:1          46:9,15,17 47:16
           59:24 60:2,8,21      fleshed 65:3            full 18:19              50:18 53:18 54:19
           64:18 67:24          floor 4:18              fully 11:9 22:16        61:18 62:20 63:4
        feldman's 45:5          flows 62:2              functioning 25:15       63:18 65:25 67:17
           55:8                 focus 27:16,19            64:16                 68:24 69:1,5,6,6
        fell 27:15                 33:23 45:5           functions 62:6          72:5
        fiduciary 40:3,5        focused 11:14           funds 27:5            goals 67:10 68:17
           53:16                   28:9 41:18           further 18:3          goes 13:19 44:15
        figure 15:5,13          folks 23:12 51:11         61:18 63:6 70:9       68:3
        file 70:13                 67:22 68:21 71:15    furtherance 40:4      goffe 7:3
        filed 9:14 10:3         follow 20:20            future 20:8           going 10:19 11:21
           17:25 19:18 21:25    footnote 34:9                     g             13:21 14:1 15:6,7
           49:3 63:4               49:14                                        15:13,15,24 17:6
                                                        g 9:1
        filiate 27:1            footnoted 48:17                                 17:18 18:17 19:11
                                                        general 20:3 32:5
        filing 22:1                48:24                                        20:1 25:12 30:18
                                                          34:6 36:16 72:2
        final 19:15             foregoing 73:3                                  31:9 36:23 37:4,5
                                                        generally 61:23
        finally 67:9            fork 15:5                                       38:8,11 45:16
                                                        generically 36:7,8
        finances 29:20          form 17:12,15,19                                52:20,22 54:22
                                                        george 7:21
        financial 3:5 24:8         21:5,12 23:1,3,4,7                           56:15,16,21 58:21
                                                        gerber 15:16
           25:19 31:1 32:9      formed 29:12                                    59:6,15 65:11,19
                                                        geremia 4:11 9:25
        find 48:16 55:14        former 15:16 54:6                               65:20 66:18 69:8
                                                          23:25 24:1,2,4,6
           66:23                forms 21:18 23:2                                70:20,25 71:6
                                                          24:24 29:12 31:12
        findings 43:11,14       forth 25:9 28:18                              goldin 3:4 6:23
                                                          33:18,18,20,21
           55:11 60:12,13       forward 12:2                                    23:23 24:8 25:18
                                                          36:9,14 37:2 39:4
        fine 30:14 46:12           17:10,16,18 21:21                            33:2 41:18 42:19
                                                          39:5 40:9 48:1,22
           56:13 69:17 70:24       24:9 27:3 28:14                              45:9 56:6 57:24
                                                          50:17,19,24 51:4
           71:14                   36:2 70:8                                    58:6 61:5
                                                          51:15 52:10,15
        finished 47:1           found 28:11 32:22                             goldin's 46:6
                                                          53:11,24 54:1,8
                                                          54:14,21,25 64:18
                                          Veritext Legal Solutions
        212-267-6868                        www.veritext.com                         516-608-2400
20-12345-scc   Doc 358-1   Filed 02/12/21 Entered 02/12/21 16:07:10        Declaration
                                    Pg 31 of 52
       [gonzalez - improper]                                                             Page 9

        gonzalez 6:20          hear 15:17 18:5         28:9 29:11,16         36:3 38:12,13
          25:11 41:17 61:5       20:6 23:25 24:25      30:21 33:15,21,22     39:8,20 40:10,12
        gonzalez's 28:20         25:2 26:7 41:6,9      34:3,22 36:20         40:21 41:19 42:6
          33:11 61:19            61:1,3 65:8           37:2,8,10,14,16       44:18,24 45:8,17
        good 9:2,20,22         heard 23:20             37:20 38:7,21         46:1,6,9,9 47:5
          10:15,23 11:8        hearing 3:1,4 9:3       39:5,16 40:6          49:24 50:15 52:18
          14:19 16:5,16,17       9:5 11:2 12:2,18      41:12,14 42:14,18     52:21 53:2,9,14
          18:7 21:16,19          13:5,14 14:1 15:7     42:22 44:4 46:16      54:16,25 55:25
          22:20 23:17,20         15:10 23:24 57:17     46:18 48:4,17         57:8 58:10,14,14
          24:22 41:6 42:11       59:12 68:11 70:3      49:4,19 50:3,17       58:19,21,23 59:6
          59:23 61:2,2 68:8      70:20,21 71:23        50:25 51:4 53:12      59:8,9,13 60:10
          68:20                  72:12                 55:3 56:23 58:18      60:10,12 61:20
        gotten 42:1            heck 15:8               59:22,24 60:3         65:5,10,12 66:9
        grant 30:21            hello 24:2              61:2 62:3 63:16       68:14 70:7
        granted 16:19          help 9:17 16:2,3        63:24 64:22 65:8    iac's 28:3,5 31:19
          25:16 46:17            18:19 72:1            66:5 69:13 70:2       33:13 46:8,24
        grateful 71:1          helpful 14:17,18        71:2 72:6,9         iacs 65:19
        great 25:4 33:5,10       25:11               hope 23:4 56:5        idea 68:20
          56:4 62:19 66:21     hennessy 7:13           61:3 68:18 71:5     ideas 70:7
        greater 59:6           higher 19:24          hopeful 11:24         identified 26:11
        green 2:12             highlighted 45:2        23:6                  26:11 41:23 56:1
        greg 6:13              highlights 43:9,15    hopefully 14:15       identify 9:10,11
        grounds 62:8           highly 63:6             17:19 69:16,19        28:15
        guess 21:8,21          hindsight 37:17         71:6                identifying 26:17
          38:13 69:18            38:3                horse 59:21           ii 43:7
        guidance 65:6          hired 47:18           hours 67:1            il 5:18
                 h             hiring 50:1           hyde 3:25 73:3,8      ilan 6:22
                               hits 15:4             hyphen 42:14          immediately
        hand 18:6 20:11
                               hold 42:16 43:1       hypothetical            12:10 32:23
          61:10
                                 52:25,25              35:22 52:19         impeccable 40:22
        handful 27:4
                               holdings 30:20,24     hypothetically          67:11
        happen 22:8
                               hole 56:8 64:21         28:5 55:13,15       impeccably 41:19
          65:21
                               holiday 70:6          hypotheticals         impediment 56:18
        happened 10:20
                                 71:19                 55:14               imperative 25:15
        happy 18:5 26:6
                               hon 2:22                        i           implication 41:3
          64:18 70:17 72:7
                               honor 9:20 10:2                             important 11:2
          72:9,11                                    iac 10:5 25:7,10
                                 13:7,10,12 14:12                            19:6 20:25 32:7
        hard 67:5,6 71:7                               25:20,21 26:1,12
                                 15:19,22 16:10,18                           64:4 66:22 67:10
        harkavy 7:9                                    26:15,25 27:16,19
                                 18:7,12,24 19:7                             67:14,16,20
        harris 6:23                                    27:23,25 28:5,9
                                 19:13 20:12 21:20                         impose 70:4
        hasn’t 69:13                                   29:15 31:14 32:18
                                 22:24 23:18,25                            impossibility 42:5
        head 32:8                                      32:20,22,25 33:23
                                 24:4,12,22 25:2,8                         improper 36:11
        heads 71:1                                     34:7,16,19 35:10
                                 25:17 26:4,20
                                                       35:12,21,24 36:1
                                        Veritext Legal Solutions
        212-267-6868                      www.veritext.com                        516-608-2400
20-12345-scc   Doc 358-1     Filed 02/12/21 Entered 02/12/21 16:07:10      Declaration
                                      Pg 32 of 52
       [inability - karen]                                                               Page 10

        inability 56:25        initial 12:14         intervene 17:7,8,9    issue 17:2 20:20
        inclined 63:18         initially 24:15       intervenes 20:6          30:17 32:17,24
        include 13:23          injunction 11:13      intervening 18:1         33:22,24 44:23
          28:6                   13:16 14:2 70:21      70:5,11                47:17 48:23 49:23
        included 10:3          input 31:17 32:13     interviewed 32:2         56:17 57:4 58:13
        includes 19:25         insiders 62:11,11       32:5,6,6,7             62:24 65:7
          67:18                  62:25 63:7 64:6     intimated 45:10       issues 11:8 24:20
        including 25:24        insignificant         intra 39:19              25:24 65:3 66:2,4
          32:3 44:1,2            62:20               intrigued 68:10          69:11,15 72:1
        incorporated           insist 15:9           intrusive 21:7,8      item 10:12
          38:16                insists 50:4          investigate 27:1                 j
        increase 12:1          instance 31:5,6,10      27:23 29:3 39:19
                                                                           j 6:23
        indemnity 2:6          instructions 19:15      40:4 45:1 51:23
                                                                           jam 67:7
          3:13 16:9            insurance 5:2           53:16 54:17 62:1
                                                                           james 4:21 6:18
        independent 3:2,5        10:7 16:7,11          65:14
                                                                              7:5 13:10 41:12
          6:2 24:8,16 25:5       17:14,20 22:11      investigated
                                                                           january 11:10
          29:7 32:16,18          23:21 32:7,10         26:25 27:13 28:10
                                                                              27:3 32:4
          34:2 35:5,6 46:2     insured 16:25           38:14
                                                                           jared 7:10
          56:12 61:25 62:1     insureds 22:9         investigating
                                                                           jeff 6:25 8:1
          64:9                 insurers 16:24,25       26:16 49:25
                                                                           jennifer 7:2
        indicated 17:6           17:5,9 18:12,14     investigation
                                                                           jillian 7:7
          71:5                   18:20,25 20:11        25:21,22,24 30:4
                                                                           jim 20:23
        indication 70:25         21:2 23:3,6,9         31:15,19 32:11,20
                                                                           job 67:23
        indiscernible          integrity 41:17         39:22 40:11 45:7
                                                                           john 5:6 16:10
          21:19 43:24 44:9     intended 25:18          45:12,15,25 46:10
                                                                           join 22:12
          49:7 53:19,25        intending 43:18         47:9 63:14
                                                                           joined 9:23,24
          58:11 59:17 60:17    intends 53:14         investigations
                                                                           jones 4:3,16 6:24
          69:5                 intense 53:22           63:11
                                                                              9:21 20:23 23:24
        individual 9:7         intention 19:1,25     investigative
                                                                              24:1 41:13 56:15
        individuals 28:24        36:2                  43:11
                                                                              67:22
          30:15 34:6 37:5      interact 65:5         investigator 41:21
                                                                           joshua 6:19
          39:21 40:21,25       interest 24:21        investigatory
                                                                           judge 2:23 9:2
          64:12,15               68:9,9                26:25 33:3
                                                                              15:16 61:5,19
        influence 31:18        interested 21:24      invokes 39:11
                                                                           judges 41:17
        inform 22:25             55:18 56:11         involve 36:6 63:22
                                                                           judging 38:3
        information 11:15      interesting 70:7      involved 21:24
                                                                           july 60:8
          13:16,20 17:14,17    interestingly 64:8      29:17,18 31:6,15
                                                                           jump 30:14
          18:15 21:1,2,6,9     interrupt 21:13         32:3 62:19
                                                                           juncture 32:20
          21:11 22:4,5,13        26:5,22 59:25,25    involvement
                                                                           justice 6:8
          23:8 25:23 46:7        61:12                 38:18
          63:5,6               interrupted 28:13     involves 67:19                  k
        informed 55:9            37:13 39:4          involving 23:1        kahane 8:1
                                                       27:5 28:7           karen 6:17 7:24

                                        Veritext Legal Solutions
        212-267-6868                      www.veritext.com                        516-608-2400
20-12345-scc   Doc 358-1   Filed 02/12/21 Entered 02/12/21 16:07:10       Declaration
                                    Pg 33 of 52
       [keep - moment]                                                                  Page 11

        keep 9:16 20:1           50:10 57:22 66:6     22:9                 62:4,18,18
          46:5 50:7              67:1 70:19         long 11:19 25:22      mcnamara 7:22
        kemble 5:10           lawsuit 37:18,19        35:2                mean 13:1 14:14
        kevin 5:13 18:8          38:23              look 15:17 46:10       30:9 33:7 36:17
          19:14               leander 6:18            53:19 69:20 70:5     38:13 53:21 54:11
        kind 12:20 15:4       leapfrog 56:16        looked 38:21           54:17 55:5,24
          17:17 21:5 36:8     learn 33:8            looking 9:14           64:2,24
          54:22               learning 33:9           12:19 14:3 18:21    meaning 45:6
        kinks 11:7            leave 15:14 19:17       18:21 21:1 23:12     66:15
        knew 19:1                69:22                48:25 49:2 68:15    means 13:16
        know 11:13 12:4       ledanski 3:25 73:3    lose 47:20 67:9        19:23
          12:13,25 14:16,17      73:8               lost 33:10 58:4       melanie 7:1
          15:4,17 18:12       left 41:15 47:10      lot 12:25 14:16       member 31:1,6
          19:10,10,11 20:7    legal 25:18 73:20       15:9,10 55:25       members 29:15
          21:9,23 22:6,14     legitimately 23:9       62:15 64:11 68:16    30:12,16,25 31:10
          23:6 28:15 29:1,2   lengthy 9:9             68:17 70:13,15,15    32:18 34:7,15,19
          30:14 31:12,22      letter 35:7 51:2,3      70:16 71:15          35:6,9 39:23 45:8
          39:6,16 41:24          51:4               lunch 72:5             53:6 54:6 59:9,13
          42:24 43:17 44:18   letters 34:18 35:9             m             62:24 64:5 66:9
          47:10 48:9 50:11    letting 40:16                                68:14 70:8
                                                    ma'am 26:4
          50:25 51:25 54:25   level 64:17 67:17                           membership
                                                    machine 67:7
          55:5,11 56:11,12    lexington 5:3                                50:11
                                                    making 19:11
          56:17,17,19,24      lifland 7:8                                 memorandum
                                                      67:6 68:6
          57:7,7,11 58:7,8    limbo 18:2                                   47:3
                                                    man 72:6,7
          58:10,23,24 59:11   limited 29:14,22                            mentioning 63:12
                                                    manage 71:19
          60:21,24,25 62:8       57:13                                    merely 49:12
                                                    management 32:8
          63:16 65:1 66:13    line 41:9 50:1                              michael 7:20
                                                      54:7
          67:1,6 68:1,2,2,4   lines 45:11                                 mickee 7:13
                                                    managing 49:9
          69:22 70:2,24       listen 15:17                                middle 35:2
                                                    mandate 26:25
          71:4                litigation 11:16                            million 27:2,11,14
                                                      27:24 28:3,6
        knowledge 33:3,5         13:21 14:8 22:20                          27:23 28:1,7 45:7
                                                      29:21
          33:16 54:24            26:12 40:13 44:3                         mind 53:9,11
                                                    manner 31:23
        known 40:22              45:19 53:21 54:2                          69:25
                                                      39:25
        knows 24:12              56:7 57:20 58:7                          mindful 16:1
                                                    mark 67:16
          33:17                  58:20,22,24 59:4                         mineola 73:23
                                                    market 5:16 17:2
                  l              67:19 68:15                              misleading 60:16
                                                      20:15 22:9
                              little 48:9 49:22                           misled 60:15
        lampert 38:5                                martin 7:14
                              lloyd's 20:14                               mission 67:14
        language 52:13                              matin 7:6
                              lloyd’s 5:16                                mistake 22:17
        lauren 7:8                                  matter 1:5 30:19
                              llp 4:3,16 5:1                              moffitt 7:5
        law 34:9,10,12,24                             30:20,24 41:11
                              lodged 41:7                                 moment 21:13
          36:11 41:20 42:2                            42:2
                              london 5:16,16                               40:16 54:20
          42:4 44:8,14,15                           matters 23:23
                                 17:2 20:14,15,18
          48:2 49:8,10,15                             29:17 30:7 38:14
                                       Veritext Legal Solutions
        212-267-6868                     www.veritext.com                        516-608-2400
20-12345-scc   Doc 358-1   Filed 02/12/21 Entered 02/12/21 16:07:10       Declaration
                                    Pg 34 of 52
       [monroe - oversight]                                                             Page 12

        monroe 5:17           needed 17:13          numeral 43:7            59:18,18 60:7,22
        moore 7:15,16           18:17 46:1          numerous 32:8           60:23 64:2 69:4,4
        moot 35:21 52:19      needless 25:21        ny 2:13 4:6,19 5:4      69:17 70:1,22
          53:12               needs 40:10             6:4,11 73:23          71:9,21
        moriarty 6:17         negotiate 12:6                  o           old 73:21
        morning 9:2,3,10      negotiating 13:1                            once 19:4
                                                    o 2:21 9:1 73:1
          9:20,22,23,23,24    negotiation 16:4                            open 35:23 69:22
                                                    objected 24:13
          16:16,17 18:7         22:19 40:12 45:19                         opening 41:15
                                                    objection 33:25
          59:23               negotiations 16:3                           operations 66:8
                                                      34:1,22 35:12
        morristown 5:11       never 53:9,11                               opinions 57:12
                                                      39:7 41:7 48:3
        motion 10:7 17:4      new 1:2,7,13 2:3                            opportunity
                                                      51:17 52:16 61:9
          17:7,9 18:4 19:11     2:13 4:6,19 5:4                             59:19 69:10
                                                      64:23
          19:18 20:1,18         6:4,11 17:23,24                           oppose 17:7
                                                    objections 24:20
          45:22 46:3,17         34:8,12,24 41:20                          opposing 17:9
                                                      59:20 65:1,9 66:5
          61:13 70:13           42:1,1 44:8,14,15                         opposition 41:15
                                                    obligation 40:3
        motions 10:3,5,7        48:1 49:8,10                              order 11:15 17:20
                                                      56:12
          10:12 17:11,25        58:11 68:15                                 23:9,20 46:11,16
                                                    observation 12:16
          63:4                news 11:8                                     50:14
                                                      66:20
        mount 5:10            nexus 12:10 13:3                            orders 10:6 30:22
                                                    obtain 21:8
        mouth 66:19             13:17,20 14:7,12                          ordinarily 29:7
                                                    obtaining 13:16
        move 10:12 17:7         15:1                                      ordinary 64:10
                                                    obviate 23:4
          23:22 28:14 36:2    night 11:17                                   66:15
                                                    obvious 56:5
        moving 17:10,16       nj 5:11                                     original 12:22
                                                    obviously 11:20
          19:2 24:9 70:8      non 13:18 22:7                                44:20
                                                      19:17 20:3 57:8
          72:4                  31:6 42:4 49:11                           oswald 7:25
                                                      60:6 63:22 66:21
        multiple 26:6           49:12,16                                  otterbourg 3:1
                                                      70:24
          42:11 51:22         nonprofit 67:4                                6:1 23:23 24:7
                                                    offer 16:1 34:18
        mute 9:17 28:25       noted 29:16 32:12                             25:5,18 36:21
                                                      35:8
          44:10,11 64:4         34:3,4,25 35:6                              42:22 45:9 46:5
                                                    offered 65:4
                 n            noting 11:23                                  46:18 49:21 54:23
                                                    office 20:13 41:8
                              notion 39:7,20                                56:6 57:24 58:6
        n 4:1 9:1 73:1                                63:23
                                52:22 65:1,4,10                             58:16
        named 35:6                                  officer 31:2 62:13
                              notwithstanding                             otterbourg's 55:8
        narrow 66:10                                official 24:12
                                30:15 64:8                                ought 68:4
        nature 55:1                                 offline 65:25
                              november 2:15                               outset 40:16
        necessarily 31:3                              68:20 69:15
                                9:15 10:21 14:14                          outside 68:1
        necessary 40:12                             oh 10:17 58:5
                                73:25                                     outstanding 47:12
          47:3                                      okay 10:16 18:5,9
                              number 9:5,15                               overall 65:24
        need 11:15 12:12                              19:16 23:11,17
                                11:7 16:7,20,24                           overlay 67:4
          12:20 15:13 17:20                           24:5 26:21 28:2
                                20:24 26:7,10                             overlooks 34:9
          21:6 22:4 23:4,9                            28:12 36:10 43:1
                                36:5 42:24 47:22                          overruled 34:11
          45:19 54:19 60:23                           43:3,4 46:14,20
                                52:18 64:25 66:2                          oversight 32:12
          60:24 69:1                                  47:9,22 49:5,14
                                66:21
                                                      49:20 51:8 55:13
                                       Veritext Legal Solutions
        212-267-6868                     www.veritext.com                        516-608-2400
20-12345-scc   Doc 358-1   Filed 02/12/21 Entered 02/12/21 16:07:10        Declaration
                                    Pg 35 of 52
       [owned - preparation]                                                             Page 13

        owned 27:6             partner 71:3          petition 25:20          67:12
                 p             parts 46:11             30:5                pointed 37:20
                               party 9:11 31:2       phelps 31:1             42:3
        p 4:1,1,12 9:1
                                 45:18 67:20         phone 28:25           points 35:14
        p.c. 3:1
                               pass 40:17              44:10 60:24 64:3      61:11 63:3,24
        pachulski 4:16
                               paths 15:2            phones 9:17 44:11       64:5
          10:8 41:13
                               patrick 7:4           physical 42:5         policies 17:2 22:9
        page 12:22 34:1
                               pause 54:20           pick 15:15 39:3         22:11 29:19
          42:14,24 46:19,20
                               pc 6:1 25:5           picked 71:12          pool 67:18
          46:22 48:18 51:11
                               pedophilia's          picks 47:17           position 18:17
        pages 11:19 31:23
                                 18:22               piece 22:4              59:14
          31:25
                               peg 56:8 64:21        pieces 26:20          positioned 19:5
        paid 36:25 37:6,6
                               people 14:16          place 25:12           possession 38:23
          45:8,9
                                 36:25 41:18 57:18   plaintiff 1:14 2:4    possibilities 63:13
        painting 62:7
                                 58:11 61:12 67:15     54:1,10 57:2 59:5   possibility 12:1
        paper 22:20 30:22
                                 71:19                 65:23                 53:23
          35:16
                               percent 18:16         plaintiff's 18:18     possible 14:23
        papers 26:10
                                 26:14                 57:2                  67:11
          28:16,19,25 32:16
                               percentage 47:12      plaintiffs 14:8       possibly 68:13
          35:7 40:2 60:11
                               period 18:15          plan 15:18 36:2       power 53:18
          63:17 66:3
                                 26:13 30:5 70:5     plate 70:16 71:16       57:22 64:12
        paragraph 44:15
                                 70:14               platform 9:6          powers 50:13
          48:18,19,21,25
                               permissible 40:19     play 53:21              57:10 58:22
        parameters 17:17
                                 41:5                pleadings 26:6        practical 14:14
        parenthesis 35:4
                               permits 49:11,15        41:25 45:21 55:7      56:18
        parish 19:3,3
                               permitted 9:8           55:12               practice 18:4
        parishes 22:12
                                 35:20 49:16 50:14   please 9:10,12,16     pre 3:10,15 10:4
        park 6:3
                                 51:23                 21:14 26:5 28:13      10:13 25:20 30:5
        parsing 54:23
                               person 47:19            28:25 43:2 44:10    precedent 30:11
          67:2
                                 57:25 59:10 62:14     44:11 54:20 61:1    precedents 30:12
        part 15:11 18:24
                                 70:19                 64:3 72:11          precisely 38:22
          22:18 27:24 28:3
                               personal 21:10        pleased 72:3          preclude 57:16
          32:17 35:12 46:3
                               personnel 29:20       plus 10:22              58:2,8
          48:23 55:21 61:16
                                 32:1,2              pm 72:14              precluded 29:9
          67:8 71:16
                               persons 29:14         point 9:16 12:4         63:20
        participants 17:2
                                 30:1 64:15 66:6,6     17:23 21:16 23:22   precludes 59:17
        participate 9:10
                               perspective 46:12       31:8,11,13,16       precursor 17:12
        particularly
                                 46:14 56:9            32:16 38:7 49:1     preliminary
          25:14
                               pertinent 13:24         52:16 53:23 55:24     11:13 13:15 14:1
        parties 13:19,20
                                 51:21                 55:25 60:25 61:12     70:21
          13:22 14:9 15:12
                               peter 6:6 7:22          61:16 63:2,10,14    preparation
          21:1 22:3 33:7
                                 25:4 36:20 38:12      63:15,16 64:7         15:10
          38:15 55:18 62:19
                                 59:24,25              65:24 66:5,17
          64:1
                                        Veritext Legal Solutions
        212-267-6868                      www.veritext.com                        516-608-2400
20-12345-scc   Doc 358-1    Filed 02/12/21 Entered 02/12/21 16:07:10      Declaration
                                     Pg 36 of 52
       [prepare - recall]                                                               Page 14

        prepare 19:6 47:3     process 19:4          provision 34:8,9      quickly 14:23
          55:2                  33:13 55:18 67:11     48:1                  15:13
        prepared 22:21          68:8                provisions 46:15      quite 70:22
          54:25               produce 14:20         pull 42:11 51:9       quote 29:2 51:10
        preparing 70:21       production 14:24      purpose 60:19         quoted 48:1,22
        prescribe 29:14       productions 14:5      purposes 64:14          51:1
        prescribed 34:5       productive 59:19      pursing 39:22         quoting 34:14
        present 6:15          professional 50:1     pursue 24:9 30:5                r
          68:23                 55:21                 32:21,23 33:13
                                                                          r 2:21 4:1,11 9:1
        presentation 26:7     professionals           35:24 40:1,11
                                                                            73:1
          45:5                  32:10,23 33:1         41:2 44:1 45:18
                                                                          raised 18:6,11
        presented 64:20         35:20 39:9 40:10      47:3 50:1 51:24
                                                                            20:11 32:18 33:22
        presently 58:20         47:6,18 51:18,21      52:21,22,23 53:14
                                                                            34:22 61:10 66:2
        presents 62:3 67:4      51:23 53:15 55:19     55:17,19 56:2,7
                                                                            66:5
        preserve 45:11          56:7 57:2 61:14       57:19 58:20,22,24
                                                                          range 27:13
        presumably 17:5         62:5                  59:4 63:1 68:15
                                                                          reach 11:12,25
        pretending 45:24      profit 34:8,12,24     pursued 15:2
                                                                            14:3 22:2 23:14
        pretty 15:13 21:1       42:4 48:2 49:8,10     56:15 65:23
                                                                            71:5,11,24
          62:11               progress 14:5,25      pursuing 47:4,17
                                                                          reached 63:15
        pretzel 53:20           72:2                  58:7,15 64:14
                                                                          read 26:6 28:15
        previously 11:14      progresses 23:14        65:21 67:18
                                                                            44:4,6 45:11
          65:3                proof 17:12,15,19     put 17:18 28:25
                                                                            48:15 51:2,10
        priests 19:3            18:19 21:5 22:25      44:10,11 64:3
                                                                            52:13 63:17
        primarily 17:1          23:3,7                68:5
                                                                          reading 35:2
        principles 66:20      proofs 18:25          putting 66:19
                                                                            50:25
        prior 32:4 39:23        21:18                        q            ready 32:22
          58:1                proper 25:15
                                                    qualifications        real 27:6 45:4
        prioritizing 14:22    properly 47:17
                                                      61:6,6              reality 14:14
        private 9:8           properties 36:7
                                                    qualified 41:19       really 15:2,3
        problem 18:23           36:13
                                                    qualify 59:13           20:19,25 35:11
          41:19 55:22 57:5    property 27:6
                                                    queried 57:7            39:8 43:9,15
          59:10 70:18         proposed 6:2
                                                    question 19:17          44:17,22,24 45:4
        procedures 29:19        11:17 25:5 38:13
                                                      26:8 30:10,10         45:14 51:25 52:1
          63:22                 46:11 62:6
                                                      34:22 35:17,19,22     52:19 55:20 62:21
        proceed 17:23         protect 11:3
                                                      39:6 41:22 42:5       63:2 66:3 67:8
          19:23 24:24 32:22   protections 14:10
                                                      44:23,24 45:4         68:7
        proceeded 31:11       provide 21:10
                                                      49:21 52:19,19      reason 33:17
        proceeding 3:8,12       23:8 31:18 67:11
                                                      53:12 55:4,23         50:20
          10:14,20 16:15,18   provided 17:15
                                                      58:5 60:3 61:24     reasonableness
          23:21                 31:20 63:5 65:6
                                                      62:10 65:22 67:16     47:15
        proceedings 9:7       provides 34:13
                                                    questions 11:22       reasonably 14:21
          10:4 22:7 72:13       68:7
                                                      24:18 26:7 40:24    recall 47:25 48:3
          73:4
                                                      47:22
                                       Veritext Legal Solutions
        212-267-6868                     www.veritext.com                        516-608-2400
20-12345-scc   Doc 358-1     Filed 02/12/21 Entered 02/12/21 16:07:10      Declaration
                                      Pg 37 of 52
       [received - runner]                                                               Page 15

        received 11:17         reluctance 22:18      resign 13:5           return 36:7 69:21
          19:15                remaining 24:20       resolution 14:3       review 31:15
        recollection 12:24     reminded 40:15          23:10 28:17,18        46:24 56:13
          55:12                render 68:25            30:17 34:18,25      reviewed 31:16
        recommendation         renegotiation           45:20               right 14:13 15:21
          53:14 65:12,17,19      44:2                resolve 12:11           16:5,5 18:3 22:15
        recommendations        renker 32:5             22:21                 23:11,16,19,22
          43:12,13             repeat 66:24          resolved 20:9           24:23,25 28:12
        record 9:11,13         repeatedly 45:24        69:23                 33:19 36:8,8,19
          33:16 35:21 60:3     replay 15:3           resources 12:25         36:23,23 37:1
          60:19 63:25 64:11    reply 28:20 34:2,8    respect 10:6,11,16      39:3 40:14 44:15
          65:22 73:4             35:8 36:4 39:11       10:19 19:2,7          49:5,5,20 50:2
        recording 9:7          report 54:25 55:1       22:14 23:21 24:18     55:15,25 59:18,18
        recordings 9:8           55:10 60:4,9,10       24:21 27:18,25        60:20,22,25 62:15
        recover 36:21            60:14,15 65:16        31:18 36:3 51:21      64:2 67:8,8 69:17
        recovery 67:18         reporting 65:11         56:13 65:7,12         71:9
        redo 56:11             reports 65:15           66:10 69:18         rise 43:25 46:25
        reed 5:1 20:23         represent 20:14       respectfully 18:20    risk 32:8
        refer 25:6               31:4 57:25 58:7       35:18               road 15:5 46:2
        reference 17:4         representation        respond 22:22           73:21
          18:1 19:12,18,20       58:2,10               64:19               robust 19:4
          20:2,19              represented 37:6      responded 51:6        rochester 22:6
        referenced 35:15         38:19,25            response 20:18        rockville 1:7,13
        referred 10:2          represents 58:14        35:8 55:8,8 69:10     2:3 3:9,13 9:4
        refine 23:7            reputation 41:17        69:13                 16:8
        refining 14:23         reputations 39:25     responses 52:16       role 31:17 41:20
        reframe 39:6             40:22               responsibilities        61:14 68:12
        refusal 56:25          request 12:1 35:8       43:8 46:1           roles 49:18
        refused 56:20          requested 12:23       restrictions 43:16    rolling 14:4
        regard 45:17             31:21               result 21:3 25:22     roman 1:7,13 2:3
        regarded 39:14         requesting 16:21      resulted 27:4           3:8,12 9:4 16:7
        regarding 25:23          18:14 39:9          resume 68:22            43:7
        related 22:8 26:17     requests 11:18,18     resumed 70:20         rosenblum 4:10
          27:5 47:4              11:20,21,23 12:7    retain 25:18 32:23      7:17 9:25 69:25
        relation 38:17           13:1,14,25 14:23      33:4 35:20 40:9     roster 9:9
        relationship             18:16 46:7            59:10 61:13         round 12:14 56:8
          38:16 43:9 58:25     require 14:21         retained 39:10          64:21
          59:16                  15:10 23:15           61:25 63:8          ruin 71:19
        relevant 24:17         requirement 49:6      retention 10:8        rule 49:7 63:18
          26:13                requirements            23:23,24 24:7,13    rules 57:8
        relies 34:8              67:5                  25:12 30:11 33:12   run 48:5,5
        religious 61:24        researched 57:12        33:25 40:18 62:5    runner 68:3
          67:4

                                        Veritext Legal Solutions
        212-267-6868                      www.veritext.com                        516-608-2400
20-12345-scc   Doc 358-1     Filed 02/12/21 Entered 02/12/21 16:07:10      Declaration
                                      Pg 38 of 52
       [running - started]                                                               Page 16

        running 52:1             40:9 50:15 54:10    signed 9:9            special 5:2 16:11
                  s            seeks 22:13 24:7      significant 62:18       29:6,6,23 30:1,12
                               selected 36:25        similarly 35:9          30:23 31:6 34:23
        s 4:1 9:1
                                 37:5                simple 45:15            35:3 36:24 39:17
        safe 72:12
                               selecting 55:17       simply 12:19            44:22 51:22 52:2
        safety 71:20
                               seminary 27:7           30:13 39:10 51:19     52:3,3,4,8 61:20
        sake 23:20
                               senior 31:25 32:2       66:9                  65:14
        saw 10:6
                               sense 26:14 41:3      sit 29:7              specific 66:4
        saying 47:5 51:12
                               sentence 35:2,3       situation 37:23       specifically 61:21
          51:13 53:11,12,17
                                 48:13,21              63:6 65:13 68:2     spending 14:16
          54:17 60:16
                               sentences 42:1        situations 51:22      spent 45:6
        says 42:12,24,24
                               separate 11:20        skills 41:16          spoke 32:8,10
          44:7 46:16,24
                                 27:10 37:20 38:14   slome 8:3             spot 49:5
          48:12,13 52:24,25
                                 38:19,19,25         small 11:7            square 56:8 64:21
          53:9,12
                               separately 38:16      smaller 27:10         squeaky 68:6
        scale 68:5,5
                                 38:25                 28:6                staff 15:11
        scc 1:3,11 2:1 3:8
                               seriousness 41:1      smith 5:1 20:23       stand 21:22
          3:12
                               serve 10:22           smooth 15:12          standard 47:15
        scenario 54:14
                               serves 68:8,9         solutions 9:6         standing 45:22
        scharf 6:22
                               service 11:1,5,9        73:20                 46:3 56:17
        schedule 69:25
                               set 17:23 24:16       solved 59:10          stang 4:16,21
        scheduled 15:25
                                 25:9 28:18 39:21    someone's 64:3          12:18 13:7,8,10
        school 67:2
                                 40:2 66:1,13        somewhat 55:14          13:10 15:19,19
        scope 11:24 12:7
                               setting 29:18           70:12                 20:21,23 22:5
          12:23 14:4 18:11
                               settlement 26:12      sonya 3:25 73:3,8       37:20 41:7,9,12
          18:20 29:22 47:5
                                 53:23               soon 61:3 70:10         41:12,13 42:16,18
          47:6 49:25
                               sexual 23:1             70:24                 42:21 43:3,6,19
        screens 42:11
                               shara 8:2             sorry 10:17 26:2        43:20,23 44:4,6
        scrolling 41:8
                               share 68:18             26:22 37:3 40:5       44:13 46:21,24
        sears 38:5
                               shared 23:2 24:10       42:18,18 44:4,9       47:24 48:4,8,17
        second 11:11 35:1
                               shelley 2:22            44:20 46:22 51:8      48:20,24 49:4,19
          48:13 57:4
                               shorthand 16:6,6        51:15 52:11,24        50:3 51:11 52:5
        secondly 66:25
                               show 50:22              58:4,18 69:5,6,7      53:17 54:17,19,22
        secret 18:22
                               showing 42:21         sort 16:2 18:2          55:3,7,16,20
        section 34:12 42:3
                               shows 42:23             19:9 22:12 27:4       56:23 58:5,18
          48:10 49:14
                               shuffling 28:24       sounds 23:17            59:11 60:4,16
        see 17:17 18:6
                               side 54:10              45:16                 66:18 67:25 69:4
          20:10 31:9 33:16
                               sides 38:8            southern 1:2            70:6
          41:8,8 46:21
                               sidestepping          speak 9:11,13,17      stang's 61:7 63:3
          55:15 57:12,25
                                 44:23                 27:22 28:1 37:13    start 9:18 33:22
          59:14 61:3 68:21
                               sight 67:9              41:10 45:17 59:21     41:14 47:24
        seek 36:18
                               sign 15:14            speaking 31:12        started 53:17
        seeking 19:1
                                                       40:7
          22:13 23:6 36:7
                                        Veritext Legal Solutions
        212-267-6868                      www.veritext.com                        516-608-2400
20-12345-scc   Doc 358-1    Filed 02/12/21 Entered 02/12/21 16:07:10      Declaration
                                     Pg 39 of 52
       [starting - think]                                                               Page 17

        starting 9:16         struggling 30:18      surprising 33:11        19:7,8 20:12,17
        state 10:24 11:16       66:25               surreply 48:16          22:15 25:3,4
          20:4 57:22 63:23    subject 16:19           49:2 51:1,5,6         28:12 33:19,21
        stated 61:19            47:14,15              69:10,14,18           39:5 41:12 43:4
        statement 20:3        submit 35:8 69:10     survivors 11:3          44:12,13 60:19,20
          48:7 61:19          submitted 25:10         21:9                  60:22,22 64:2,22
        statements 61:4         30:22 35:7 51:5     suspect 45:10           70:2 71:25 72:2,6
          61:23 63:19           65:20 69:13                   t             72:8,8,10
        states 1:1 2:11 6:8   subparts 43:9                               thanksgiving
                                                    t 73:1,1
          35:3,9              subsection 42:3                               14:15 15:4 71:19
                                                    table 12:13
        stating 61:21           43:8                                        72:7,9,11
                                                    take 16:4 50:22
        status 16:1,17,18     substance 35:11                             they’ve 47:21
                                                      60:23,24 66:23
          23:21 33:23 41:23     39:7                                      thing 21:10 23:13
                                                      68:20 70:23
        statute 28:23 29:9    substantial 25:23                             42:6 47:1 50:13
                                                    taken 14:9 47:8
          29:12 34:5,17,24      31:21                                       57:7 60:2 65:8
                                                    talk 22:16 58:16
          35:13,15 39:11      sue 62:17                                     68:4
                                                      64:11 68:21 69:1
          42:7 50:12 52:14    sued 62:9                                   things 10:20
                                                    talking 20:21
          52:24 53:9,12       sufficient 14:25                              13:19 21:3,25
                                                      44:12 47:20 48:1
          66:16 67:2          sugayan 5:20                                  22:1 24:16 44:17
                                                      69:15
        statutory 62:4          20:11,12,13 21:15                           48:11 57:16 62:13
                                                    task 40:25
          63:3 64:6             21:20                                       64:25 68:11 72:4
                                                    tasks 46:8
        stay 10:13 11:16      suggest 33:7                                think 10:12 11:21
                                                    team 41:10
          12:11,23 13:18,18   suggested 55:19                               11:22 12:6 13:17
                                                    technologically
          13:21 14:7,8,11       64:24 68:19 69:1                            17:22 18:2 19:6
                                                      15:12
          15:1,8 22:7 72:12     71:10,13                                    20:25 22:2 23:8
                                                    teed 22:21
        steep 33:9            suggesting 49:23                              23:11,13 25:9,11
                                                    telephonically 4:8
        stellar 39:24         suing 37:1,7,19                               28:19,20 29:25
                                                      4:9,10,11,12,13
        step 14:9               39:1,2 62:9                                 30:3 31:22 32:14
                                                      4:14,21 5:6,13,20
        stephens 4:12         suite 6:10 73:22                              32:14 33:5,8,9,10
                                                      6:6,15 9:6
          9:25                summons 10:23                                 33:23 34:21 38:7
                                                    tell 12:18 19:13
        stipulated 22:7         11:5                                        38:17 41:6 45:5,7
                                                      19:21 47:10 48:16
        stipulation 13:16     sunday 10:3                                   45:14 46:15 47:4
                                                    telling 52:5 53:8
          14:6                supervisory 31:17                             48:8 50:3,14
                                                      58:11
        stipulations 16:19      32:13                                       51:16 52:15 54:8
                                                    tells 19:24 50:10
        stoneking 7:4         support 24:17                                 55:16,18 56:24
                                                    template 23:2
        stop 15:17 45:12      supportive 22:16                              57:12,23 58:18,19
                                                    templates 21:19
        stopping 63:13        sur 34:2,8 35:8                               59:15,20 60:3,5,8
                                                    teneo 3:4
        street 4:5 6:10         36:4 39:11 69:18                            60:11,11,13 61:15
                                                    terms 11:23 17:10
        stricken 47:9         sure 12:5,18                                  61:23 62:23 63:19
                                                      17:25 18:3 23:10
        strings 53:21           21:15 29:13 60:1                            63:25 64:3,4,7
                                                      36:16 41:4 66:14
        stripe 61:10            68:6                                        66:6 67:24 68:1,1
                                                    tersigni 7:18
        structure 39:21       surgical 14:19                                68:4,19 69:2,14
                                                    thank 9:18 12:9
          44:16                                                             70:4,6 71:3,10,12
                                                      13:10 14:13 18:4
                                       Veritext Legal Solutions
        212-267-6868                     www.veritext.com                        516-608-2400
20-12345-scc   Doc 358-1   Filed 02/12/21 Entered 02/12/21 16:07:10       Declaration
                                    Pg 40 of 52
       [think - volume]                                                                 Page 18

          72:1,5                43:25 54:4,5        turns 71:16           undertaken 41:1
        thinking 41:3         transactions          twisted 53:20           71:4
          68:11                 26:11,15,18,24      twisting 53:20        underwriters
        third 4:18 13:20        27:1,2,4,12,15,17   two 10:3,4,5,7          20:14
          13:22 14:8            27:20,21 28:10        13:4 18:14 25:23    undo 36:18
        thomas 8:3              29:3 38:15 39:19      26:19 28:23 30:24   unicorn 57:12
        thompson 4:14           45:1 54:11 66:10      33:12 42:1 44:17    unique 66:13 67:3
          10:1                  67:19                 48:10 52:15 66:11   united 1:1 2:11
        thomson 7:19          transactor 54:4         67:1 70:14,19         6:8
        thorough 32:19        transcribed 3:25      type 18:18 30:1       universe 26:15
        thought 40:6          transcript 73:4       types 29:17           unknown 2:25
          47:11 55:20 58:9    transfer 27:6         typical 29:23         unlitigated 18:13
          59:2,12,14,16         36:17,19 37:22        54:14 65:13         unquote 29:2
          66:18                 38:3                typically 31:9        unsecured 4:17
        thoughtful 66:22      transferees 37:25     typing 44:10 64:3       24:13
        three 12:7 29:14      transferor 54:5                u            unusual 63:6
          34:6 40:21 49:7     transferred 27:7                            update 72:2
                                                    u.s. 2:23 6:9 24:12
        threshold 66:11         27:9 36:12                                upfront 21:25
                                                      41:8 59:20 62:3
        throwing 45:12        transfers 26:13                             urgency 69:22
                                                      63:22 64:4 65:9
        thumb 68:5            trial 3:10,15 10:4                          use 22:25 55:14
                                                      68:24
        tie 68:3                10:13                                     useful 55:14 69:20
                                                    ucc 65:6 70:13
        time 9:12 12:12       tried 21:3 57:3                                      v
                                                    ucc's 33:24 35:11
          12:13,17,25 13:14   true 39:10 51:19
                                                      39:7                v 1:15 2:5 3:9,13
          14:2 16:20 20:17      56:21 73:4
                                                    ugly 53:22              38:8 54:10
          26:13 33:10 41:6    trusha 7:3
                                                    ultimate 23:10        vague 48:9
          67:6,6 69:21 71:6   trustee 6:9 24:12
                                                    unable 20:8 57:24     valuable 55:25
          72:1                  41:8 57:13 58:23
                                                    unanswered            value 17:21 23:10
        times 26:6 32:8         62:3 64:4,24 65:2
                                                      18:16 19:17           27:2,14,22 36:18
        today 9:19 14:14        65:10 66:1 68:24
                                                    unclear 31:4            36:22 45:12 46:5
          15:15 30:18 38:21     69:15
                                                    uncontested 10:3        47:20
          47:20 64:11 65:20   trustee's 59:20
                                                      10:7                varick 6:10
          66:2 69:11            63:23 64:23 66:4
                                                    underestimates        various 64:1
        today's 57:16 58:2    trustees 34:5,20
                                                      18:20               veritext 73:20
          59:12                 63:21
                                                    underscore 43:13      versus 16:8
        todd 4:11 9:25        try 14:22 22:10
                                                    understand 12:10      vesey 4:5
          24:1                  28:14 42:11,16
                                                      12:20 13:3 15:1     vicar 34:6
        told 11:14 52:6         58:12 63:5
                                                      16:22 17:3,8        victims 17:18 56:2
        top 42:23             trying 21:21
                                                      25:14 29:4,10         67:12 68:7
        topics 11:24 12:5       45:22 57:16 65:5
                                                      31:8,11 37:22,25    view 33:15 61:16
        track 20:6              67:2,7
                                                      38:1 43:23 44:6     virtue 58:1,10,25
        tracks 63:14          turn 16:6 33:18
                                                    understanding         voice 61:3
        transaction 27:5        33:24 45:22 48:10
                                                      16:24 28:8          volume 12:12,17
          27:11,19 28:1,6       58:21

                                       Veritext Legal Solutions
        212-267-6868                     www.veritext.com                        516-608-2400
20-12345-scc   Doc 358-1   Filed 02/12/21 Entered 02/12/21 16:07:10      Declaration
                                    Pg 41 of 52
       [w - zoom]                                                                      Page 19

                 w           wholly 60:5,18        york 1:2,7,13 2:3
        w 5:17               willing 13:4            2:13 4:6,19 5:4
        waiting 18:3         willingness 67:25       6:4,11 34:8,12,24
        walks 36:4           window 33:6             41:20 42:1,2 44:8
        walls 62:8           wish 23:20              44:14,15 48:2
        want 14:10 15:2      wishes 56:2             49:8,10
         18:10 21:2 22:17    withdraw 17:4         you’ve 52:6 54:9
         22:22 25:8 28:15      19:12,18,20 20:1      71:12
         30:9 33:24 36:12      20:19                         z
         36:17,21 38:7,7     withdrawing 18:1
                                                   ziehl 4:16 41:13
         41:2,14 43:12       wonderful 70:19
                                                   zipes 6:13 41:9
         49:1 50:6,7 56:21   words 26:16 48:9
                                                     59:19,21 60:21
         56:25 58:8 60:2       58:17 66:15,19
                                                     61:1,2
         60:15 61:4,10,11      67:2
                                                   zoom 15:10
         62:6 66:17,20       work 12:17 14:22
         67:9 69:21 71:18      15:9 21:3,5,25
        wanted 20:19           26:16 45:17 49:24
         40:15 41:24 60:18     56:1,11 65:5
         61:12 63:23,24        66:22,24 67:14
        wants 35:24 40:12      69:14 70:5,7,13
         53:15 56:9,9          70:16,16 71:7
        warren 7:14          worked 11:4,4
        wasn’t 51:1 61:13      21:23
        waste 56:9           working 10:22
        water 45:13            11:7 70:11
        way 15:5 17:23       worth 11:21,23
         21:7,8 22:8 29:10     33:2
         31:4 60:17 61:7     wouldn’t 58:2
         64:20 66:23 68:8    writing 51:7
        we've 19:15 20:22    written 60:10
         20:24 30:7,22         69:13
         38:21 53:13 63:14            x
         65:20 69:11 70:12   x 1:4,10,12,18 2:2
        week 11:6 14:15        2:8 58:6 63:19
         15:4,25 70:14                y
         71:6
                             y 63:19
        weeks 12:7
                             yeah 55:5
        weinstock 6:19
                             year 17:24 25:22
        went 11:5 35:9
                             year's 33:2
        whatsoever 40:20
                             years 18:14
         40:23
                             yep 10:10 44:5
        who've 14:9
                             yesterday 10:5

                                      Veritext Legal Solutions
        212-267-6868                    www.veritext.com                        516-608-2400
20-12345-scc         Doc 358-1   Filed 02/12/21 Entered 02/12/21 16:07:10   Declaration
                                          Pg 42 of 52



                                   EXHIBIT B




DOCS_NY:42268.2 18491/002                 4
        20-12345-scc        Doc 358-1      Filed 02/12/21 Entered 02/12/21 16:07:10                 Declaration
                                                    Pg 43 of 52

Brittany M. Michael

From:                              Karen B. Dine
Sent:                              Tuesday, November 17, 2020 8:12 PM
To:                                'Butler, Andrew M.'; Stephens, Eric P.; Ball, Corinne; Geremia, Todd R.; Rosenblum,
                                   Benjamin; DiPompeo, Christopher J.; Thomson, Benjamin J.; James Stang; Ilan D. Scharf;
                                   Brittany M. Michael
Subject:                           DRVC Draft Document Requests in connection with Preliminary Injunction Discussions
Attachments:                       DOCS_NY-#41475-v4-DRVC__Document_Production_Request.DOCX




Counsel, further to our discussions regarding the extension of the preliminary injunction, we attach a draft of the
document request that the Committee is proposing to issue in connection any such extension.

Additionally, below is a list of a number of items specifically addressed at the 341 on which it was agreed there would be
follow‐up.

Please let us know your questions or comments or if we should set up a call to discuss.

Regards, Karen




Karen B. Dine
Pachulski Stang Ziehl & Jones LLP
Direct Dial: 212.561.7731
Tel: 212.561.7700 | Cell: 917.279.7047 | Fax: 212.561.7777
KDine@pszjlaw.com
vCard | Bio




                                                             1
20-12345-scc         Doc 358-1   Filed 02/12/21 Entered 02/12/21 16:07:10   Declaration
                                          Pg 44 of 52



                                   EXHIBIT C




DOCS_NY:42268.2 18491/002                 5
             20-12345-scc      Doc 358-1    Filed 02/12/21 Entered 02/12/21 16:07:10         Declaration
                                                     Pg 45 of 52




                                      James I. Stang              November 19, 2020                 310.772.2354
                                                                                              jstang@pszjlaw.com

L O S A N G E L E S, C A
S A N F R A N C I S C O, C A
W I L M I N G T O N, D E
N E W Y O R K, N Y

10100 SANTA MONICA BLVD.
13th FLOOR
LOS ANGELES
CALIFORNIA 90067                      Via E-mail (pfeldman@otterbourg.com)
TELEPHONE:      310/277 6910
                                      Peter Feldman, Esq.
FACSIMILE:   310/201 0760
                                      Otterbourg P.C.
                                      230 Park Avenue
                                      New York, New York 10169

                                                 Re:    In re. The Roman Catholic Diocese of Rockville
                                                        Centre, New York Case No. 20-12345

                                      Dear Peter:

SAN FRANCISCO
                                             I am writing to follow-up on the hearing yesterday in the
150 CALIFORNIA STREET                 above-referenced matter regarding the applications (the
15th FLOOR                            “Applications”) to retain professionals for the Independent Advisory
SAN FRANCISCO
                                      Committee (“IAC”). On behalf of the Committee, we propose to
CALIFORNIA 94111-4500
                                      meet and confer with you and counsel for the Debtor to discuss the
TELEPHONE: 415/263 7000
                                      IAC Applications and the role of the IAC early next week.
FACSIMILE: 415/263 7010


                                             In order to have a productive meet and confer, please provide
DELAWARE
919 NORTH MARKET STREET
                                      a copy of the “report” that you referenced yesterday during the
17th FLOOR                            hearing with respect to the causes of action investigated by the IAC
P.O. BOX 8705                         by close of business tomorrow.
WILMINGTON
DELAWARE 19899-8705
                                                 I look forward to hearing from you.
TELEPHONE: 302/652 4100

FACSIMILE: 302/652 4400



NEW YORK
780 THIRD AVENUE
34th FLOOR
NEW YORK
NEW YORK 10017-2024

TELEPHONE: 212/561 7700

FACSIMILE: 212/561 7777




WEB:   www.pszjlaw.com


                                      DOCS_NY:41578.2 18491/002
20-12345-scc   Doc 358-1    Filed 02/12/21 Entered 02/12/21 16:07:10   Declaration
                                     Pg 46 of 52


                      Peter Feldman, Esq.
                      November 19, 2020
                      Page 2


                      cc:     Corinne Ball (via email)
                              Todd Geremia (via email)
                              Christopher J. DiPompeo (via email)
                              Benjamin Rosenblum (via email)
                              Andrew M. Butler (via email)
                              Jennifer S. Feeney (via email)
                              Ilan D. Scharf (via email)
                              Karen B. Dine (via email)




                      DOCS_NY:41578.2 18491/002
20-12345-scc         Doc 358-1   Filed 02/12/21 Entered 02/12/21 16:07:10   Declaration
                                          Pg 47 of 52



                                      EXHIBIT D




DOCS_NY:42268.2 18491/002                 6
           20-12345-scc             Doc 358-1          Filed 02/12/21 Entered 02/12/21 16:07:10                               Declaration
                                                                Pg 48 of 52

Sophia Lee

From:                                       Peter Feldman <pfeldman@otterbourg.com>
Sent:                                       Friday, November 20, 2020 11:26 AM
To:                                         Sophia Lee
Cc:                                         James Stang; 'abutler@jonesday.com'; 'epstephens@jonesday.com';
                                            'cball@jonesday.com'; 'trgeremia@jonesday.com'; 'brosenblum@jonesday.com';
                                            'cdipompeo@jonesday.com'; Jennifer S. Feeney; Ilan D. Scharf; Karen B. Dine
Subject:                                    RE: In re The Roman Catholic Diocese of Rockville Centre, USBC Case No. 20-12345



Jim:

I am in receipt of your letter dated November 19, 2020 requesting the production of the IAC’s report that I
mentioned during the November 18, 2020 hearing before Judge Chapman on the Diocese’s applications to
retain Otterbourg and Goldin (the “Applications”). As you know (see UCC’s objection to the Applications at
¶11), the IAC is subject to a confidentiality agreement. Specifically, the IAC is required to maintain the
confidentiality of information about the Diocese that the Diocese considers to be confidential. It is the IAC’s
understanding that the report contains such confidential information. Additionally, the report contains
information that is subject to one or more privileges.

In view of the foregoing, we are unable to produce the report to you by close of business today, the time
frame for the production set forth in your letter. We suggest that you seek the production directly from the
Diocese.

I am available to discuss your request but as any resolution must also involve the Diocese, I suggest that the
production of the report be one of the items for the proposed meet and confer between the Diocese and the
UCC. However, please contact me if you want to speak directly (917‐306‐4449). Thank you.

Regards,
Peter Feldman




Peter Feldman • Otterbourg P.C. • 230 Park Avenue • New York, NY 10169 • Direct: (212) 905-3615 • Cell: (917) 306-4449
• Fax: (212) 682-6104 • pfeldman@otterbourg.com • otterbourg.com

The information contained in this communication may be privileged and/or confidential and is intended only for the individual to whom it is addressed or
agent responsible to deliver it to the intended recipient. If you have received this communication in error, please immediately notify us by telephone.



From: Sophia Lee [mailto:slee@pszjlaw.com]
Sent: Thursday, November 19, 2020 12:55 PM
To: Peter Feldman <pfeldman@otterbourg.com>
Cc: James Stang <jstang@pszjlaw.com>; 'abutler@jonesday.com' <abutler@jonesday.com>;
'epstephens@jonesday.com' <epstephens@jonesday.com>; 'cball@jonesday.com' <cball@jonesday.com>;
'trgeremia@jonesday.com' <trgeremia@jonesday.com>; 'brosenblum@jonesday.com' <brosenblum@jonesday.com>;
'cdipompeo@jonesday.com' <cdipompeo@jonesday.com>; Jennifer S. Feeney <jfeeney@otterbourg.com>; Ilan D.

                                                                             1
           20-12345-scc              Doc 358-1            Filed 02/12/21 Entered 02/12/21 16:07:10                                   Declaration
                                                                   Pg 49 of 52
Scharf <ischarf@pszjlaw.com>; Karen B. Dine <kdine@pszjlaw.com>
Subject: In re The Roman Catholic Diocese of Rockville Centre, USBC Case No. 20‐12345

Attached please find correspondence from James I. Stang in the above‐referenced case.

Thank you.


Sophia Lee
Legal Secretary to James I. Stang
Pachulski Stang Ziehl & Jones LLP
Direct Dial: 310.203.4276
Tel: 310.277.6910 | Fax: 310.201.0760
slee@pszjlaw.com




Los Angeles | San Francisco | Wilmington, DE | New York | Costa Mesa




CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may contain legally privileged and/or confidential
information. If you are not the intended recipient of this e-mail message, you are hereby notified that any dissemination, distribution or copying of this e-mail
message, and any attachments thereto is strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Uniform Electronic Transactions Act or the applicability of any other law of similar substance and effect, absent an express statement to the
contrary hereinabove, this e-mail message, its contents, and any attachments hereto are not intended to represent an offer or acceptance to enter into a contract
and are not otherwise intended to bind the sender, Pachulski Stang Ziehl & Jones LLP, any of its clients, or any other person or entity.




                                                                                2
20-12345-scc         Doc 358-1   Filed 02/12/21 Entered 02/12/21 16:07:10   Declaration
                                          Pg 50 of 52



                                      EXHIBIT E




DOCS_NY:42268.2 18491/002                 7
             20-12345-scc      Doc 358-1    Filed 02/12/21 Entered 02/12/21 16:07:10         Declaration
                                                     Pg 51 of 52




                                      James I. Stang              November 23, 2020                  310.772.2354
                                                                                               jstang@pszjlaw.com

L O S A N G E L E S, C A
S A N F R A N C I S C O, C A
W I L M I N G T O N, D E
N E W Y O R K, N Y

10100 SANTA MONICA BLVD.
13th FLOOR
LOS ANGELES
CALIFORNIA 90067                      Via E-mail (cball@jonesday.com)
TELEPHONE:      310/277 6910
                                      Corinne Ball, Esq.
FACSIMILE:   310/201 0760
                                      Jones Day
                                      250 Vesey Street
                                      New York, NY 10281

                                                 Re:   In re: The Roman Catholic Diocese of Rockville
                                                       Centre, New York Case No. 20-12345

                                      Dear Corinne:

SAN FRANCISCO
                                              I am writing to follow-up on the November 18, 2020 hearing
150 CALIFORNIA STREET                 in the above-referenced matter regarding the applications (the
15th FLOOR                            “Applications”) to retain professionals for the Independent Advisory
SAN FRANCISCO
                                      Committee (“IAC”) and our letter dated November 19, 2019 to Mr.
CALIFORNIA 94111-4500
                                      Feldman regarding the same. On November 20, 2020, Mr. Feldman
TELEPHONE: 415/263 7000
                                      responded to our request for a meet and confer with him and you by
FACSIMILE: 415/263 7010
                                      deferring the matter to the Debtor.
DELAWARE
919 NORTH MARKET STREET
                                             On behalf of the Committee, we therefore request a meet and
17th FLOOR                            confer with you to discuss the IAC Applications and the role of the
P.O. BOX 8705                         IAC early this week.
WILMINGTON
DELAWARE 19899-8705
                                              In order to have a productive meet and confer, please provide
TELEPHONE: 302/652 4100               a copy of the report that Mr. Feldman referenced at the November
FACSIMILE: 302/652 4400
                                      18 hearing with respect to the causes of action investigated by the
                                      IAC by close of business tomorrow. Please also provide copies of
NEW YORK
                                      all confidentiality agreements and/or non-disclosure agreements
780 THIRD AVENUE
34th FLOOR
                                      between the Debtor and the IAC.
NEW YORK
NEW YORK 10017-2024

TELEPHONE: 212/561 7700

FACSIMILE: 212/561 7777




WEB:   www.pszjlaw.com


                                      DOCS_NY:41607.1 18491/002
20-12345-scc   Doc 358-1    Filed 02/12/21 Entered 02/12/21 16:07:10    Declaration
                                     Pg 52 of 52


                      Corinne Ball, Esq.
                      November 23, 2020
                      Page 2


                              I look forward to hearing from you.

                                                    Very truly yours,
                                                    James I. Stang
                                                    James I. Stang

                      JIS

                      cc:     Todd Geremia (via email)
                              Christopher J. DiPompeo (via email)
                              Benjamin Rosenblum (via email)
                              Andrew M. Butler (via email)
                              Peter Feldman (via email)
                              Jennifer S. Feeney (via email)
                              Ilan D. Scharf (via email)
                              Karen B. Dine (via email)




                      DOCS_NY:41607.1 18491/002
